Exhibit 10.1

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

QUALITYTECH, LP

October 15, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINED TERMS

     2   

ARTICLE II ORGANIZATIONAL MATTERS

     16   

Section 2.1

  

Organization

     16   

Section 2.2

  

Name

     17   

Section 2.3

  

Registered Office and Agent; Principal Office

     17   

Section 2.4

  

Term

     17   

ARTICLE III PURPOSE

     18   

Section 3.1

  

Purpose and Business

     18   

Section 3.2

  

Powers

     18   

ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

     19   

Section 4.1

  

Capital Contributions of the Partners

     19   

Section 4.2

  

Issuances of Partnership Interests

     19   

Section 4.3

  

No Preemptive Rights

     20   

Section 4.4

  

Other Contribution Provisions

     20   

Section 4.5

  

No Interest on Capital

     21   

Section 4.6

  

Class RS LTIP Units

     21   

Section 4.7

  

Conversion of Class RS LTIP Units

     23   

Section 4.8

  

Class O LTIP Units

     25   

Section 4.9

  

Conversion of Class O LTIP Units

     27   

ARTICLE V DISTRIBUTIONS

     30   

Section 5.1

  

Requirement and Characterization of Distributions

     30   

Section 5.2

  

Amounts Withheld

     33   

Section 5.3

  

Distributions upon Liquidation

     33   

Section 5.4

  

Revisions to Reflect Issuance of Partnership Interests

     33   

ARTICLE VI ALLOCATIONS

     34   

Section 6.1

  

Allocations for Capital Account Purposes

     34   

Section 6.2

  

Revisions to Allocations to Reflect Issuance of Partnership Interests

     37   

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS

     37   

Section 7.1

  

Management

     37   

Section 7.2

  

Certificate of Limited Partnership

     41   

Section 7.3

  

Title to Partnership Assets

     42   

 

i



--------------------------------------------------------------------------------

Section 7.4

  

Reimbursement of the General Partner

     42   

Section 7.5

  

Outside Activities of the General Partner; Relationship of Shares to Partnership
Units; Funding Debt

     45   

Section 7.6

  

Transactions with Affiliates

     47   

Section 7.7

  

Indemnification

     48   

Section 7.8

  

Liability of the General Partner

     50   

Section 7.9

  

Other Matters Concerning the General Partner

     51   

Section 7.10

  

Reliance by Third Parties

     52   

Section 7.11

  

Loans by Third Parties

     52   

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

     53   

Section 8.1

  

Limitation of Liability

     53   

Section 8.2

  

Management of Business

     53   

Section 8.3

  

Outside Activities of Limited Partners

     53   

Section 8.4

  

Return of Capital

     53   

Section 8.5

  

Rights of Limited Partners Relating to the Partnership

     54   

Section 8.6

  

Redemption Right

     55   

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

     58   

Section 9.1

  

Records and Accounting

     58   

Section 9.2

  

Fiscal Year

     59   

Section 9.3

  

Reports

     59   

ARTICLE X TAX MATTERS

     59   

Section 10.1

  

Preparation of Tax Returns

     59   

Section 10.2

  

Tax Elections

     59   

Section 10.3

  

Tax Matters Partner

     60   

Section 10.4

  

Organizational Expenses

     61   

Section 10.5

  

Withholding

     62   

ARTICLE XI TRANSFERS AND WITHDRAWALS

     62   

Section 11.1

  

Transfer

     62   

Section 11.2

  

Transfers of Partnership Interests of General Partner

     63   

Section 11.3

  

Limited Partners’ Rights to Transfer

     64   

Section 11.4

  

Substituted Limited Partners

     65   

Section 11.5

  

Assignees

     66   

Section 11.6

  

General Provisions

     66   

ARTICLE XII ADMISSION OF PARTNERS

     68   

Section 12.1

  

Admission of a Successor General Partner

     68   

Section 12.2

  

Admission of Additional Limited Partners

     68   

Section 12.3

  

Amendment of Agreement and Certificate of Limited Partnership

     69   

 

ii



--------------------------------------------------------------------------------

ARTICLE XIII DISSOLUTION AND LIQUIDATION

     69   

Section 13.1

  

Dissolution

     69   

Section 13.2

  

Winding Up

     70   

Section 13.3

  

Compliance with Timing Requirements of Regulations; Restoration of Deficit
Capital Accounts

     71   

Section 13.4

  

Rights of Limited Partners

     73   

Section 13.5

  

Notice of Dissolution

     73   

Section 13.6

  

Cancellation of Certificate of Limited Partnership

     73   

Section 13.7

  

Reasonable Time for Winding Up

     73   

Section 13.8

  

Waiver of Partition

     74   

Section 13.9

  

Liability of Liquidator

     74   

ARTICLE XIV AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

     74   

Section 14.1

  

Amendments

     74   

Section 14.2

  

Meetings of the Partners

     75   

ARTICLE XV GENERAL PROVISIONS

     76   

Section 15.1

  

Addresses and Notice

     76   

Section 15.2

  

Titles and Captions

     76   

Section 15.3

  

Pronouns and Plurals

     76   

Section 15.4

  

Further Action

     76   

Section 15.5

  

Binding Effect

     77   

Section 15.6

  

Creditors

     77   

Section 15.7

  

Waiver

     77   

Section 15.8

  

Counterparts

     77   

Section 15.9

  

Applicable Law

     77   

Section 15.10

  

Invalidity of Provisions

     77   

Section 15.11

  

Power of Attorney

     77   

Section 15.12

  

Entire Agreement

     79   

Section 15.13

  

No Rights as Shareholders

     79   

Section 15.14

  

Limitation to Preserve REIT Status

     79   

 

List of Exhibits

Exhibit A      Form of Partner Registry Exhibit B      Capital Account
Maintenance Exhibit C      Special Allocation Rules Exhibit D      Notice of
Redemption Exhibit E      Form of DRO Registry Exhibit F      Notice of Election
by Holder to Convert Class RS LTIP Units into Class A Units Exhibit G     
Notice of Election by Partnership to Force Conversion of Class RS LTIP Units
into Class A Units Exhibit H      Notice of Election by Holder to Convert Class
O LTIP Units into Class A Units Exhibit I      Notice of Election by Partnership
to Force Conversion of Class O LTIP Units into Class A Units

 

iii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

QUALITYTECH, LP

THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of
October 15, 2013, is entered into by and among QTS Realty Trust, Inc., a
Maryland corporation, as the General Partner, and the Persons whose names are
set forth on the Partner Registry (as hereinafter defined) as Limited Partners,
together with any other Persons who become Partners in QualityTech, LP (the
“Partnership”) as provided herein.

WHEREAS, on August 5, 2009, QualityTech GP, LLC, the former general partner of
the Partnership (the “Former General Partner”), formed the Partnership as a
limited partnership pursuant to Delaware law by the filing of the Certificate of
Limited Partnership with the Delaware Secretary of State;

WHEREAS, the Former General Partner and Chad L. Williams (the “Organizational
Limited Partner”) entered into that certain Agreement of Limited Partnership of
the Partnership dated as of August 5, 2009 (the “Original Agreement”);

WHEREAS, the Original Agreement subsequently was amended and restated from time
to time by the Former General Partner and the then Limited Partners, with the
most recent such amendment and restatement being the Fourth Amended and Restated
Agreement of Limited Partnership, dated September 28, 2012, as amended (the
“Fourth Amended Agreement”);

WHEREAS, in connection with the initial public offering of the General Partner
(the “IPO”), (i) the Class C and Class D units of limited partnership interest
of the Partnership have converted into Class A Units in accordance with their
terms, (ii) General Atlantic REIT, Inc. has merged with and into the General
Partner, with the General Partner surviving and continuing to hold the
Partnership Interests formerly held by General Atlantic REIT, Inc., (iii) the
General Partner has been admitted to the Partnership as successor general
partner, and the Former General Partner has withdrawn as general partner of the
Partnership, with the continuation of the business of the Partnership and the
appointment, effective as of the date of withdrawal of the Former General
Partner, of the General Partner as successor general partner having been
approved by Consent of the Outside Limited Partners, (v) QualityTech Employee
Pool, LLC has distributed to its members the LTIP Units held by it in accordance
with each such member’s LTIP Unit grants, with such members now being Partners
in the Partnership and (vi) the General Partner has contributed to the
Partnership the net proceeds of the IPO in exchange for a number of Class A
Units equal to the numbers of shares of common stock issued in the IPO; and

WHEREAS, the Partners now wish to amend and restate the partnership agreement as
set forth herein, which shall amend, restate and supersede in its entirety the
Fourth Amended Agreement and which shall constitute.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree to amend and restate
the Fourth Amended Agreement in its entirety and agree to continue the
Partnership as a limited partnership under the Delaware Revised Uniform Limited
Partnership Act, as amended from time to time, as follows:

ARTICLE I

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as a Limited
Partner on the Partnership Registry.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

“Adjustment Event” means an event in which (i) the Partnership makes a
distribution of Partnership Units on all outstanding Class A Units, (ii) the
Partnership subdivides the outstanding Class A Units into a greater number of
Class A Units or a lesser number of Class A Units, (iii) the Partnership issues
any Partnership Units in exchange for its outstanding Class A Units by way of a
reclassification or recapitalization of its Class A Units, or (iv) a similar
transaction involving Class A Units where consideration is not received in
connection with such transaction. For the avoidance of doubt, the following
shall not be Adjustment Event: (a) the issuance of Partnership Units in a
financing, reorganization, acquisition or similar business transaction; (b) the
issuance of Partnership Units pursuant to the Equity Incentive Plan or other
compensation plan, or under a distribution reinvestment plan; or (c) the
issuance of any Partnership Units to the General Partner or other Persons in
respect of a Capital Contribution to the Partnership.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
or (ii) any officer, director, general partner or trustee of such Person or any
Person referred to in the foregoing clause (i). For purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if any,
of all DRO Partners, if any, as determined on the date in question.

“Agreed Value” means (i) in the case of any Contributed Property, the
Section 704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed as
determined under Section 752 of the Code and the regulations thereunder; and
(ii) in the case of any property distributed to a Partner by the Partnership,
the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution.

“Agreement” means this Fifth Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

“Automatic RS Conversion” has the meaning set forth in Section 4.7.C.

“Available Cash” means, with respect to any period for which such calculation is
being made, cash of the Partnership, regardless of source (including Capital
Contributions and loans to the Partnership), that the General Partner, in its
sole and absolute discretion, determines is appropriate for distribution to the
Partners.

“Award Agreement” means each or any, as the context implies, agreement or
instrument entered into between the Partnership and a grantee upon acceptance of
an award of LTIP Units under the Equity Incentive Plan, in each case in form and
substance satisfactory to the General Partner.

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Overland Park, Kansas or New York, New York are authorized
or required by law to close.

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B. The Capital Account balance for each Partner who is a Partner on the
date hereof shall be the amount set forth opposite such Partner’s name on the
Partner Registry. In connection with the IPO, the Carrying Values of all
Partnership Assets are being revalued in accordance with Section 1.D. of Exhibit
B so that after giving effect to the allocations of Unrealized Gains and
Unrealized Losses resulting therefrom in accordance with the provisions of
Article VI hereof, (i) the Capital Account of each Class A Unit shall be $21.00,
the issue price of a Share of the General Partner Entity in the IPO, (ii) the
Capital Account of each Class RS LTIP Units issued prior to and not in
connection with the IPO shall be $21.00, the issue price of a Share of the
General Partner Entity in the IPO, (iii) the Capital Account of each Class O
LTIP Units issued prior to September 1, 2012 shall be $1.00, the excess of the
issue price of a Share of the General Partner Entity in the IPO over the Class O
LTIP Unit Adjusted Conversion Factor for such Units, (iv) the Capital Account of
each Class O LTIP Units issued on or after September 1, 2012 and not in
connection with the IPO shall be $0, the excess of the issue price of a Share of
General Partner in the IPO over the Class O LTIP Unit Adjusted Conversion Factor
for such Units.

“Capital Contribution” means, with respect to any Partner, any cash and the
Agreed Value of Contributed Property which such Partner contributes or is deemed
to contribute to the Partnership.

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Partners’ Capital Accounts and
(ii) with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Exhibit B, and to reflect changes, additions (including capital
improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Delaware
Secretary of State, as amended from time to time in accordance with the terms
hereof and the Act.

“Class A” has the meaning set forth in Section 5.1.C.

 

4



--------------------------------------------------------------------------------

“Class A Share” has the meaning set forth in Section 5.1.C.

“Class A Unit” means any Partnership Unit that is not specifically designated by
the General Partner as being of another specified class of Partnership Units.

“Class A Unit Distribution” has the meaning set forth in Section 4.6.B.

“Class A Unit Economic Capital Account Balance” means (i) the Capital Account
balance of the General Partner, plus the amount of the General Partner’s share
of any Partner Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to the General Partner’s ownership of Class A Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under Section 6.1.E, divided by
(ii) the number of the General Partner’s Class A Units.

“Class A Unit Profit Balance” as of any date of determination means the excess,
if any, of (i) the Class A Unit Economic Capital Account Balance on such date
for purposes of either Section 4.9 or Section 6.1.F(ii) over (ii) the Class O
LTIP Unit Adjusted Conversion Factor as of such date.

“Class A Unit Transaction” has the meaning set forth in Section 4.7.F.

“Class B” has the meaning set forth in Section 5.1.C.

“Class B Share” has the meaning set forth in Section 5.1.C.

“Class B Unit” means a Partnership Unit that is specifically designated by the
General Partner as being a Class B Unit.

“Class O LTIP Unit” means a Partnership Unit that is specifically designated by
the General Partner as being a Class O LTIP Unit.

“Class O LTIP Unit Adjusted Conversion Factor” means the Class A Unit Economic
Capital Account Balance on the date on which the Class O Units in question were
issued, reduced by the excess, if any, of (i) the aggregate distributions per
Class A Unit made with respect to the Class A Units held by the General Partner
from the date on which such Class O Units were issued to the date of
determination for purposes of Section 4.9 or Section 6.1.F over (ii) aggregate
Net Income per Class A Unit allocated pursuant to Section 6.1.A(7) (reduced by
any Net Losses allocated with respect to such Class A Units pursuant to
Section 6.1.B(2) to the extent not offset with subsequent allocations of Net
Income pursuant to Section 6.1A(6) during the applicable period) with respect to
the Class A Units held by the General Partner during such period.

“Class O LTIP Unit Capital Account Limitation” has the meaning set forth in
Section 4.9.A.

“Class O LTIP Unit Conversion Right” has the meaning set forth in Section 4.9.A.

 

5



--------------------------------------------------------------------------------

“Class O Unit Economic Capital Account Balance” means the Capital Account
balance of a holder of Class O LTIP Units to the extent attributable to its
ownership of Class O LTIP Units.

“Class O LTIP Unit Mandatory Conversion” has the meaning set forth in
Section 4.9.C.

“Class O LTIP Unit Mandatory Conversion Notice” has the meaning set forth in
Section 4.9.C.

“Class O LTIP Unit Tax Distribution” has the meaning set forth in Section 5.1.F.

“Class RS LTIP Unit” means a Partnership Unit that is specifically designated by
the General Partner as being a Class RS LTIP Unit.

“Class RS LTIP Unit Capital Account Limitation” has the meaning set forth in
Section 4.7.B.

“Class RS LTIP Unit Conversion Date” has the meaning set forth in Section 4.7.B.

“Class RS LTIP Unit Conversion Notice” has the meaning set forth in
Section 4.7.B.

“Class RS LTIP Unit Conversion Right” has the meaning set forth in
Section 4.7.A.

“Class RS LTIP Unit Economic Capital Account Balance” means the Capital Account
balance of the holder of a Class RS LTIP Unit to the extent attributable to its
ownership of Class RS LTIP Units.

“Class RS LTIP Unit Mandatory Conversion” has the meaning set forth in
Section 4.7.C.

“Class RS LTIP Unit Mandatory Conversion Notice” has the meaning set forth in
Section 4.7.C.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Article XIV.

“Consent of the Outside Limited Partners” means the Consent of Limited Partners
(excluding for this purpose any Limited Partner Interests held by the General
Partner or the General Partner Entity) holding Class A Units representing more
than fifty percent (50%) of the Percentage Interest of the Class A Units of all
Limited Partners (excluding for this purpose any Class A Units held by the
General Partner or the General Partner Entity).

“Constituent Person” has the meaning set forth in Section 4.7.F.

 

6



--------------------------------------------------------------------------------

“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

“Conversion Factor” means 1.0; provided, however, that, if the General Partner
Entity (i) declares or pays a dividend on its outstanding Shares in Shares or
makes a distribution to all holders of its outstanding Shares in Shares,
(ii) subdivides its outstanding Shares, or (iii) combines its outstanding Shares
into a smaller number of Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time) and the denominator of which shall be the actual number of Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision or combination; and provided
further that if an entity shall cease to be the General Partner Entity (the
“Predecessor Entity”) and another entity shall become the General Partner Entity
(the “Successor Entity”), the Conversion Factor shall be adjusted by multiplying
the Conversion Factor by a fraction, the numerator of which is the Value of one
Share of the Predecessor Entity, determined as of the date when the Successor
Entity becomes the General Partner Entity, and the denominator of which is the
Value of one Share of the Successor Entity, determined as of that same date.
(For purposes of the second proviso in the preceding sentence, if any
shareholders of the Predecessor Entity will receive consideration in connection
with the transaction in which the Successor Entity becomes the General Partner
Entity, the numerator in the fraction described above for determining the
adjustment to the Conversion Factor (that is, the Value of one Share of the
Predecessor Entity) shall be the sum of the greatest amount of cash and the fair
market value (as determined in good faith by the General Partner) of any
securities and other consideration that the holder of one Share in the
Predecessor Entity could have received in such transaction (determined without
regard to any provisions governing fractional shares).) Any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
the event retroactive to the record date, if any, for the event giving rise
thereto, it being intended that (x) adjustments to the Conversion Factor are to
be made to avoid unintended dilution or anti-dilution as a result of
transactions in which Shares are issued, redeemed or exchanged without a
corresponding issuance, redemption or exchange of Partnership Units and (y) if a
Specified Redemption Date shall fall between the record date and the effective
date of any event of the type described above, that the Conversion Factor
applicable to such redemption shall be adjusted to take into account such event.

“Convertible Funding Debt” has the meaning set forth in Section 7.5.D.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the

 

7



--------------------------------------------------------------------------------

deferred purchase price of property or services secured by any lien on any
property owned by such Person, to the extent attributable to such Person’s
interest in such property, even though such Person has not assumed or become
liable for the payment thereof, and (iv) obligations of such Person incurred in
connection with entering into a lease which, in accordance with generally
accepted accounting principles, should be capitalized.

“Depreciation” means, for each Fiscal Year, an amount equal to the U.S. federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for U.S. federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the U.S. federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

“Distribution Period” has the meaning set forth in Section 5.1.C.

“DRO Amount” means the amount specified in the DRO Registry with respect to any
DRO Partner, as such DRO Registry may be amended from time to time.

“DRO Partner” means a Partner who has agreed in writing to be a DRO Partner and
has agreed and is obligated to make certain contributions, not in excess of such
DRO Partner’s DRO Amount, to the Partnership with respect to any deficit balance
in such Partner’s Capital Account upon the occurrence of certain events. A DRO
Partner who is obligated to make any such contribution only upon liquidation of
the Partnership shall be designated in the DRO Registry as a “Part I DRO
Partner” and a DRO Partner who is obligated to make any such contribution to the
Partnership either upon liquidation of the Partnership or upon liquidation of
such DRO Partner’s Partnership Interest shall be designated in the DRO Registry
as a “Part II DRO Partner.”

“DRO Registry” means the DRO Registry maintained by the General Partner in the
books and records of the Partnership containing substantially the same
information as would be necessary to complete the Form of DRO Registry attached
hereto as Exhibit E.

“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or the General Partner, including, without
limitation, the QTS Realty Trust, Inc. 2013 Equity Incentive Plan, as amended
from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Extraordinary Transaction” means in a single transaction or a series of related
transactions, (A) a sale, conveyance, exchange or transfer to another Person of
(i) all or substantially all of the assets of the General Partner Entity or the
Partnership or (ii) a majority of outstanding Shares or other equity securities
of the General Partner Entity or a majority of outstanding Limited Partner
Interests, or (B) a merger, consolidation or similar business combination of
(i) the General

 

8



--------------------------------------------------------------------------------

Partner Entity or the Partnership with or into one or more Persons or (ii) one
or more Persons with or into the General Partner Entity or the Partnership,
except, in the case of (B)(i) or (B)(ii), a merger, consolidation or similar
business combination solely to effect a reincorporation of the General Partner
Entity in a different jurisdiction.

“Fiscal Quarter” means any three calendar month quarter of any Fiscal Year of
the Partnership, which quarters shall end on March 31, June 30, September 30 and
December 31 of each Fiscal Year.

“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year as provided in Section 9.2.

“Funding Debt” means any Debt incurred for the purpose of providing funds to the
Partnership by or on behalf of the General Partner, the General Partner Entity
or any wholly owned subsidiary of either the General Partner or the General
Partner Entity.

“General Partner” means QTS Realty Trust, Inc., a Maryland corporation, or its
successor or permitted assignee, as general partner of the Partnership.

“General Partner Entity” means the General Partner; provided, however, that if
(i) the common shares of beneficial interest (or other comparable equity
interests) of the General Partner are at any time not Publicly Traded and
(ii) the common shares of beneficial interest (or other comparable equity
interests) of an entity that owns, directly or indirectly, fifty percent
(50%) or more of the common shares of beneficial interest (or other comparable
equity interests) of the General Partner are Publicly Traded, the term “General
Partner Entity” shall refer to such entity whose common shares of beneficial
interest (or other comparable equity securities) are Publicly Traded. If both
requirements set forth in clauses (i) and (ii) above are not satisfied, then the
term “General Partner Entity” shall mean the General Partner.

“General Partner Interest” means a Partnership Interest held by the General
Partner that is not designated a Limited Partner Interest. A General Partner
Interest may be expressed as a number of Partnership Units.

“General Partner Payment” has the meaning set forth in Section 15.14 hereof.

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

“Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her Person
or estate, (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Partner, the dissolution and commencement of winding up of
the partnership or limited liability company, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership,

 

9



--------------------------------------------------------------------------------

(v) as to any trustee of a trust which is a Partner, the termination of the
trust (but not the substitution of a new trustee) or (vi) as to any Partner, the
bankruptcy of such Partner. For purposes of this definition, bankruptcy of a
Partner shall be deemed to have occurred when (a) the Partner commences a
voluntary proceeding seeking liquidation, reorganization or other relief under
any bankruptcy, insolvency or other similar law now or hereafter in effect,
(b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner, (B) the General Partner Entity, (C) a Limited
Partner, or (D) any direct or indirect trustee, manager, director, officer,
member, shareholder or partner of the Partnership, the General Partner, the
General Partner Entity or a Limited Partner, and (ii) such other Persons
(including Affiliates of the General Partner or the General Partner Entity, a
Limited Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

“IPO” has the meaning set forth in the recitals hereto.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Limited Partner” means any Person named as a Limited Partner in the Partner
Registry or any Substituted Limited Partner or Additional Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1.

 

10



--------------------------------------------------------------------------------

“Liquidating Gains” means net capital gains realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the value of Partnership assets under
Section 704(b) of the Code made pursuant to Section 1.D. of Exhibit B of this
Agreement.

“Liquidator” has the meaning set forth in Section 13.2.A.

“LTIP Unit” means a Partnership Unit that is designated as an LTIP Unit and that
may be awarded by the General Partner under the Equity Incentive Plan, which
term initially shall include both the Class RS LTIP Units and the Class O LTIP
Units, and which has the rights, preferences and other privileges designated in
Sections 4.6 and 4.7 hereof or Sections 4.8 and 4.9 hereof, whichever shall be
applicable, and elsewhere in this Agreement.

“LV Safe Harbor” has the meaning set forth in Section 10.2.B.

“LV Safe Harbor Election” has the meaning set forth in Section 10.2.B.

“LV Safe Harbor Interest” has the meaning set forth in Section 10.2.B.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Income is subjected to the special allocation
rules in Exhibit C, Net Income or the resulting Net Loss, whichever the case may
be, shall be recomputed without regard to such item.

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C, Net Loss or the resulting Net Income, whichever the case may
be, shall be recomputed without regard to such item.

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under the Equity Incentive Plan, or (ii) any Debt issued by the
General Partner that provides any of the rights described in clause (i).

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

 

11



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.

“Organizational Limited Partner” has the meaning set forth in the recitals
hereto.

“Original Agreement” has the meaning set forth in the recitals hereto.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains substantially the
same information as would be necessary to complete the form of the Partner
Registry attached hereto as Exhibit A.

“Partnership” has the meaning set forth in the recitals hereto.

“Partnership Interest” means a Limited Partner Interest or a General Partner
Interest and includes any and all benefits to which the holder of such a
partnership interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of
Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

12



--------------------------------------------------------------------------------

“Partnership Record Date” means the record date established by the General
Partner either (i) for the distribution of Available Cash pursuant to
Section 5.1.A hereof, which record date shall be the same as the record date
established by the General Partner Entity for a distribution to its shareholders
of some or all of its portion of such distribution, or (ii) if applicable, for
determining the Partners entitled to vote on or consent to any proposed action
for which the consent or approval of the Partners is sought pursuant to
Section 14.2 hereof.

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2, and includes
Class A Units, Class B Units, LTIP Units and any other classes or series of
Partnership Units established after the date hereof. The number of Partnership
Units outstanding and the Percentage Interests in the Partnership represented by
such Partnership Units are set forth in the Partner Registry.

“Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding. For purposes of determining the Percentage
Interest of the Partners at any time when there are Class B Units outstanding,
all Class B Units shall be treated as Class A Units.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization and any
government, governmental department or agency or political subdivision thereof.

“Predecessor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the NASDAQ Stock Market, any nationally or internationally recognized
stock exchange or any successor to any of the foregoing.

“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Subsidiary thereof in connection with
the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies (or other entities disregarded from
their sole owner for U.S. federal income tax purposes, including wholly owned
grantor trusts) whose assets consist solely of Qualified Assets; (iv) up to a
one percent (1%) equity interest in any partnership or limited liability company
at least ninety-nine percent (99%) of the equity of which is owned, directly or
indirectly, by the Partnership; (v) cash held for payment of administrative
expenses or pending distribution to security holders of the General Partner
Entity or any wholly owned Subsidiary thereof or pending contribution to the
Partnership; and (vi) other tangible and intangible assets that, taken as a
whole, are de minimis in relation to the net assets of the Partnership and its
Subsidiaries.

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner Entity
that is a “qualified REIT subsidiary” within the meaning of Section 856(i) of
the Code.

 

13



--------------------------------------------------------------------------------

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment pursuant to Section 754 of the Code) upon the
disposition of any property or asset of the Partnership, which gain is
characterized either as ordinary income or as “unrecaptured Section 1250 gain”
(as defined in Section 1(h)(6) of the Code) because it represents the recapture
of depreciation deductions previously taken with respect to such property or
asset.

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

“Redeeming Partner” has the meaning set forth in Section 8.6.A.

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner, in its sole and absolute discretion. A
Redeeming Partner shall have no right, without the General Partner’s consent, in
its sole and absolute discretion, to receive the Redemption Amount in the form
of the Shares Amount.

“Redemption Right” has the meaning set forth in Section 8.6.A.

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“REIT” means an entity that qualifies as a real estate investment trust under
the Code.

“REIT Requirements” has the meaning set forth in Section 5.1.A.

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for U.S. federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax
Disparities.

“Safe Harbor” has the meaning set forth in Section 11.6.F.

“Securities Act” means the Securities Act of 1933, as amended.

“Section 704(c) Value” of any Contributed Property means the fair market value
of such property at the time of contribution as determined by the General
Partner using such reasonable method of valuation as it may adopt; provided,
however, subject to Exhibit B, the General Partner shall, in its sole and
absolute discretion, use such method as it deems reasonable and appropriate to
allocate the aggregate of the Section 704(c) Value of Contributed Properties in
a single or integrated transaction among each separate property on a basis
proportional to its fair market values.

“Share” means a share of common stock (or other comparable equity interest) of
the General Partner Entity. Shares may be issued in one or more classes or
series in accordance with the terms of

 

14



--------------------------------------------------------------------------------

the Articles of Incorporation (or, if the General Partner is not the General
Partner Entity, the organizational documents of the General Partner Entity).
Shares issued in lieu of the Cash Amount may be either registered or
unregistered Shares at the option of the General Partner. If there is more than
one class or series of Shares, the term “Shares” shall, as the context requires,
be deemed to refer to the class or series of Shares that corresponds to the
class or series of Partnership Interests for which the reference to Shares is
made. When used with reference to Class A Units, the term “Shares” refers to
shares of common stock (or other comparable equity interest) of the General
Partner Entity.

“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided, however, that if the General Partner Entity issues
to holders of Shares securities, rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount shall also include such rights that a holder of that number of
Shares would be entitled to receive unless the Partnership issues corresponding
rights to holders of Partnership Units.

“Specified Redemption Date” means the twentieth (20th) Business Day after the
Valuation Date or such shorter period as the General Partner, in its sole and
absolute discretion, may determine; provided, however, that, if the Shares are
not Publicly Traded, the Specified Redemption Date means the thirtieth
(30th) Business Day after receipt by the General Partner of a Notice of
Redemption.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 and who is shown as a
Limited Partner in the Partner Registry.

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Termination Transaction” has the meaning set forth in Section 11.2.B.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

 

15



--------------------------------------------------------------------------------

“Unvested Class O LTIP Units” has the meaning set forth in Section 4.8.B.

“Unvested Class RS LTIP Units” has the meaning set forth in Section 4.6.E.

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

“Value” means, with respect to one Share of a class of outstanding Shares of the
General Partner Entity that are Publicly Traded, the average of the daily market
price for the ten consecutive trading days immediately preceding the date with
respect to which value must be determined. The market price for each such
trading day shall be the closing price, regular way, on such day, or if no such
sale takes place on such day, the average of the closing bid and asked prices on
such day. If the outstanding Shares of the General Partner Entity are Publicly
Traded and the Shares Amount includes, in addition to the Shares, rights or
interests that a holder of Shares has received or would be entitled to receive,
then the Value of such rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate. If the Shares of the General
Partner Entity are not Publicly Traded, the Value of the Shares Amount per
Partnership Unit tendered for redemption (which will be the Cash Amount per
Partnership Unit offered for redemption payable pursuant to Section 8.6.A) means
the amount that a holder of one Partnership Unit would receive if each of the
assets of the Partnership were to be sold for its fair market value on the
Specified Redemption Date, the Partnership were to pay all of its outstanding
liabilities, and the remaining proceeds were to be distributed to the Partners
in accordance with the terms of this Agreement. Such Value shall be determined
by the General Partner, acting in good faith and based upon a commercially
reasonable estimate of the amount that would be realized by the Partnership if
each asset of the Partnership (and each asset of each partnership, limited
liability company, trust, joint venture or other entity in which the Partnership
owns a direct or indirect interest) were sold to an unrelated purchaser in an
arms’ length transaction where neither the purchaser nor the seller were under
economic compulsion to enter into the transaction (without regard to any
discount in value as a result of the Partnership’s minority interest in any
property or any illiquidity of the Partnership’s interest in any property).

“Vested Class O LTIP Units” has the meaning set forth in Section 4.8.B.

“Vested Class RS LTIP Units” has the meaning set forth in Section 4.6.E.

ARTICLE II

ORGANIZATIONAL MATTERS

 

Section 2.1 Organization

A. Organization, Status and Rights. The Partnership is a limited partnership
organized pursuant to the provisions of the Act and upon the terms and
conditions set forth in the Original Agreement. The Partners hereby confirm and
agree to their status as partners of the Partnership and to continue the
business of the Partnership on the terms set forth in this Agreement.
Immediately after the admission of the Additional Limited Partners, the
Organizational Limited Partner withdrew from the Partnership and relinquished
any and all rights or interest he may have had in the

 

16



--------------------------------------------------------------------------------

Partnership, and the Partnership was continued without dissolution. Except as
expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

B. Qualification of Partnership. The Partners (i) agree that if the laws of any
jurisdiction in which the Partnership transacts business so require, the
appropriate officers or other authorized representatives of the Partnership
shall file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the Partnership to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate of Limited Partnership as
may be required, either by the Act, by the laws of any jurisdiction in which the
Partnership transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation and operation of the Partnership as a
limited partnership under the Act.

C. Representations. Each Partner represents and warrants that such Partner is
duly authorized to execute, deliver and perform its obligations under this
Agreement and that the Person, if any, executing this Agreement on behalf of
such Partner is duly authorized to do so and that this Agreement is binding on
and enforceable against such Partner in accordance with its terms.

 

Section 2.2 Name

The name of the Partnership shall be QualityTech, LP. The Partnership’s business
may be conducted under any other name or names deemed advisable by the General
Partner, including the name of any of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 

Section 2.3 Registered Office and Agent; Principal Office

The address of the registered office of the Partnership in the State of Delaware
shall be located at 615 South DuPont, Dover, Kent County, Delaware 19901, and
the registered agent for service of process on the Partnership in the State of
Delaware at such registered office shall be Capitol Services, Inc. The principal
office of the Partnership shall be 12851 Foster Street, Suite 205, Overland,
Kansas, 66213, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.

 

Section 2.4 Term

The term of the Partnership commenced on August 5, 2009, and shall continue
until dissolved pursuant to the provisions of Article XIII or as otherwise
provided by law.

 

17



--------------------------------------------------------------------------------

ARTICLE III

PURPOSE

 

Section 3.1 Purpose and Business

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and
(iii) to do anything necessary or incidental to the foregoing; provided,
however, that any business shall be limited to and conducted in such a manner as
to permit the General Partner and, if different, the General Partner Entity, at
all times to be classified as a REIT, unless the General Partner or General
Partner Entity, as applicable, in its sole and absolute discretion has chosen to
cease to qualify as a REIT or has chosen not to attempt to qualify as a REIT for
any reason or reasons whether or not related to the business conducted by the
Partnership. In connection with the foregoing, and without limiting the General
Partner or the General Partner Entity’s right, in its sole and absolute
discretion, to cease qualifying as a REIT, the Partners acknowledge that the
status of the General Partner Entity as a REIT inures to the benefit of all the
Partners and not solely to the General Partner, the General Partner Entity or
their or its Affiliates, members and shareholders.

 

Section 3.2 Powers

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or shall refrain from taking, any
action which, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the General Partner Entity
to continue to qualify as a REIT (if the General Partner Entity has chosen to
attempt to qualify as a REIT), (ii) could subject the General Partner Entity to
any taxes under Section 857 or Section 4981 of the Code, or (iii) could violate
any law or regulation of any governmental body or agency having jurisdiction
over either the General Partner or the General Partner Entity or its securities,
unless such action (or inaction) shall have been specifically consented to by
the General Partner in writing.

 

18



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ISSUANCES

OF PARTNERSHIP INTERESTS

 

Section 4.1 Capital Contributions of the Partners

Prior to or concurrently with the execution of this Agreement, the Partners have
made the Capital Contributions as set forth in the Partner Registry. On the date
hereof, the Partners own Partnership Units in the amounts set forth in the
Partner Registry and have Percentage Interests in the Partnership as set forth
in the Partner Registry. The number of Partnership Units and Percentage Interest
shall be adjusted in the Partner Registry from time to time by the General
Partner to the extent necessary to reflect accurately exchanges, redemptions,
Capital Contributions, the issuance of additional Partnership Units or similar
events having an effect on a Partner’s Percentage Interest occurring after the
date hereof in accordance with the terms of this Agreement. One thousand
(1,000) Partnership Units shall be deemed to be the General Partner’s
Partnership Units and shall be the General Partner Interest of the General
Partner, and all other Partnership Units held by the General Partner shall be
deemed to be Limited Partner Interests and shall be held by the General Partner
in its capacity as a Limited Partner in the Partnership. Except as provided in
Sections 7.5, 10.5, and 13.3 hereof, the Partners shall have no obligation to
make any additional Capital Contributions or provide any additional funding to
the Partnership (whether in the form of loans, repayments of loans or
otherwise). Except as otherwise set forth in Section 13.3 hereof, no Partner
shall have any obligation to restore any deficit that may exist in its Capital
Account, either upon a liquidation of the Partnership or otherwise, provided
that such Capital Account deficit did not arise by reason of distributions in
violation of this Agreement or applicable law or other actions in violation of
this Agreement or applicable law.

 

Section 4.2 Issuances of Partnership Interests

A. General. The General Partner is hereby authorized to cause the Partnership
from time to time to issue to Partners (including the General Partner and its
Affiliates) or other Persons (including, without limitation, in connection with
the contribution of property to the Partnership or any of its Subsidiaries)
Partnership Units or other Partnership Interests in one or more classes, or in
one or more series of any of such classes, with such designations, preferences
and relative, participating, optional or other special rights, powers and
duties, including rights, powers and duties senior to one or more other classes
of Partnership Interests, all as shall be determined, subject to applicable
Delaware law, by the General Partner in its sole and absolute discretion,
including, without limitation, (i) the allocations of items of Partnership
income, gain, loss, deduction and credit to each such class or series of
Partnership Interests, (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions, (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership, (iv) the rights, if any, of each such class to
vote on matters that require the vote or Consent of the Limited Partners, and
(v) the consideration, if any, to be received by the Partnership; provided,
however, that no such Partnership Units or other Partnership Interests shall be
issued to the General Partner unless either (a) the Partnership Interests are
issued in connection with the grant, award or issuance of Shares or other equity
interests in the General Partner Entity (including a transaction described in

 

19



--------------------------------------------------------------------------------

Section 7.4.F) having designations, preferences and other rights such that the
economic interests attributable to such Shares or other equity interests are
substantially similar to the designations, preferences and other rights (except
voting rights) of the Partnership Interests issued to the General Partner in
accordance with this Section 4.2.A, or (b) the additional Partnership Interests
are issued to all Partners holding Partnership Interests in the same class in
proportion to their respective Percentage Interests in such class. If the
Partnership issues Partnership Interests pursuant to this Section 4.2.A, the
General Partner shall make such revisions to this Agreement (including but not
limited to the revisions described in Section 5.4, Section 6.2 and Section 8.6)
as it deems necessary to reflect the issuance of such Partnership Interests.

B. Classes of Partnership Units. From and after the date of the Agreement, the
Partnership shall have four classes of Partnership Units entitled “Class A
Units,” “Class B Units,” “Class RS LTIP Units” and “Class O LTIP Units,” and
such additional classes of Partnership Units as may be created by the General
Partner pursuant to Section 4.2.A. Class A Units, Class B Units or a class of
Partnership Interests created pursuant to Section 4.2.A, at the election of the
General Partner, in its sole and absolute discretion, may be issued to newly
admitted Partners in exchange for the contribution by such Partners of cash,
real estate partnership interests, stock, notes or other assets or
consideration; provided, however, that any Partnership Unit that is not
specifically designated by the General Partner as being of a particular class
shall be deemed to be a Class A Unit. Each Class B Unit shall be converted
automatically into a corresponding series of Class A Unit on the day immediately
following the Partnership Record Date for the Distribution Period in which such
Class B Unit was issued, without the requirement for any action by the General
Partner, the Partnership or the Partner holding the Class B Unit. The terms of
the LTIP Units shall be in accordance with Sections 4.6, 4.7, 4.8 and 4.9.

 

Section 4.3 No Preemptive Rights

Except to the extent expressly granted by the Partnership pursuant to another
Agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

 

Section 4.4 Other Contribution Provisions

A. General. If any Partner is admitted to the Partnership and is given a Capital
Account in exchange for services rendered to the Partnership, such transaction
shall be treated by the Partnership and the affected Partner as if the
Partnership had compensated such Partner in cash, and the Partner had made a
Capital Contribution of such cash to the capital of the Partnership.

B. Mergers. To the extent the Partnership acquires any property (or an indirect
interest therein) by the merger of any other Person into the Partnership or with
or into a Subsidiary of the Partnership, Persons who receive Partnership
Interests in exchange for their interest in the Person merging into the
Partnership or with or into a Subsidiary of the Partnership shall be deemed to
have been admitted as Additional Limited Partners pursuant to Section 12.2 and
shall be deemed to have made Capital Contributions as provided in the applicable
merger agreement (or if not so provided, as determined by the General Partner in
its sole and absolute discretion) and as set forth in the Partner Registry.

 

20



--------------------------------------------------------------------------------

Section 4.5 No Interest on Capital

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.

 

Section 4.6 Class RS LTIP Units

A. Issuance of Class RS LTIP Units. The General Partner may from time to time
issue Class RS LTIP Units upon the grant of an award under the Equity Incentive
Plan, for such consideration and subject to such other terms as the General
Partner may determine to be appropriate, and admit the grantee as a Limited
Partner. The Class RS LTIP Units shall not have any voting rights, rights to
distributions, or other rights except as expressly set forth in this Agreement
as applicable to the Class RS LTIP Units; provided, however, that subject to the
following provisions of this Section 4.6 and the special provisions of
Section 6.1.F, Class RS LTIP Units shall be treated as Class A Units solely for
purposes of determining all allocations to be made under Section 6.1. If an
Adjustment Event occurs, then the General Partner shall make a corresponding
equitable adjustment to the Class RS LTIP Units as the General Partner, in its
sole discretion, determines necessary and appropriate to maintain a one-for-one
conversion and economic equivalence ratio between Class A Units and Class RS
LTIP Units. If more than one Adjustment Event occurs, the adjustment to the
Class RS LTIP Units need be made only once using a single formula that takes
into account each and every Adjustment Event as if all Adjustment Events
occurred simultaneously. If the Partnership takes an action affecting the
Class A Units other than an action specifically included as an Adjustment Event
and, in the opinion of the General Partner, such action should require an
adjustment to the Class RS LTIP Units to maintain the one-to-one correspondence
described above, the General Partner shall have the right to make such
adjustment to the Class RS LTIP Units, to the extent not prohibited by law or by
the Equity Incentive Plan, in such manner and at such time as the General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances. In addition, the General Partner may at any time make an
adjustment to Class RS LTIP Units as authorized under and in accordance with the
terms of the Equity Incentive Plan. If an adjustment is made to the Class RS
LTIP Units, as herein provided, the Partnership shall promptly file in the books
and records of the Partnership an officer’s certificate setting forth such
adjustment and a brief statement of the facts and circumstances relating to such
adjustment, which certificate shall be conclusive evidence of such adjustment
absent manifest error.

B. Distributions. Subject to Section 5.1.G, the holder of Vested Class RS LTIP
Units shall, when, as and if authorized and declared by the General Partner out
of assets legally available for that purpose, be entitled to receive
distributions in an amount per Vested Class RS LTIP Unit equal to the
distributions per Class A Unit (the “Class A Unit Distribution”) paid to holders
of Class A Units on such Partnership Record Date established by the General
Partner with respect to such distribution, except as set forth in Section 5.1.E.

C. Priority. Subject to the provisions of this Section 4.6 and the special
provisions of Sections 4.7 and 5.1.E, the Class RS LTIP Units shall rank pari
passu with the Class A Units and Class B Units as to the payment of regular and
special periodic or other distributions and distribution

 

21



--------------------------------------------------------------------------------

of assets upon liquidation, dissolution or winding up. As to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up, any class or series of Partnership Units which by its terms
specifies that it shall rank junior to, on a parity with, or senior to the
Class A Units shall also rank junior to, or pari passu with, or senior to, as
the case may be, the Class RS LTIP Units.

D. Transfers. Class RS LTIP Units may not be transferred (as such term is used
in Article XI) without the consent of the General Partner.

E. Special Provisions. Class RS LTIP Units shall also be subject to the
following special provisions:

(i) Award Agreements. Class RS LTIP Units may be issued subject to such vesting,
forfeiture and additional restrictions on transfer determined by the General
Partner in its sole discretion and set forth pursuant to the terms of an Award
Agreement. The General Partner may modify the terms of any Award Agreement from
time to time in its sole discretion, subject to any restrictions on amendment
imposed by the relevant Award Agreement or by the Equity Incentive Plan, if
applicable. Class RS LTIP Units that have vested under the terms hereof and of
an Award Agreement are referred to as “Vested Class RS LTIP Units”; all other
Class RS LTIP Units shall be treated as “Unvested Class RS LTIP Units.”

(ii) Forfeiture. Unless otherwise specified in the Award Agreement, upon the
occurrence of any event specified in an Award Agreement that provides the
Partnership with the right to repurchase Class RS Units at a specified purchase
price or some other forfeiture of any Class RS Units, the Partnership or the
General Partner shall have the right to repurchase Class RS LTIP Units at such
specified purchase price or otherwise cause the forfeiture of any Class RS LTIP
Units, and if the Partnership or the General Partner exercises such right to
repurchase or cause the forfeiture in accordance with the terms hereof and of
the applicable Award Agreement, the relevant Class RS LTIP Units shall
immediately, and without any further action, be treated as cancelled and no
longer outstanding for any purpose. Unless otherwise specified in the Award
Agreement, no consideration or other payment shall be due with respect to any
Class RS LTIP Units that have been forfeited. In connection with any repurchase
or forfeiture of Class RS LTIP Units, the balance of the portion of the Capital
Account of the holder of Class RS LTIP Units that is attributable to all of its
Class RS LTIP Units shall be reduced by the amount, if any, by which it exceeds
the target balance contemplated by Section 6.1.E hereof, calculated with respect
to the Holder’s remaining Class RS LTIP Units, if any.

(iii) Allocations. The holder of Class RS LTIP Units shall be entitled to
certain special allocations of gain under Section 6.1.E hereof.

(iv) Redemption. The Redemption Right provided to the holders of Class A Units
under Section 8.6 hereof shall not apply with respect to Class RS LTIP Units
unless and until they are converted to Class A Units as provided in clause
(v) below and Section 4.7.

(v) Conversion to Class A Units. Class RS LTIP Units are eligible to be
converted into Class A Units in accordance with Section 4.7 hereof.

F. Voting Rights. Class RS LTIP Units shall have no voting rights.

 

22



--------------------------------------------------------------------------------

Section 4.7 Conversion of Class RS LTIP Units

A. Conversion Right. Each holder of Vested Class RS LTIP Units shall have the
right (the “Class RS LTIP Unit Conversion Right”), at its option, at any time to
convert all or a portion of its Vested Class RS LTIP Units into Class A Units.
The holder of Class RS LTIP Units shall not have the right to convert Unvested
Class RS LTIP Units into Class A Units until they become Vested Class RS LTIP
Units; provided, however, that when the holder of Unvested Class RS LTIP Units
is notified of the expected occurrence of an event that will cause its Unvested
Class RS LTIP Units to become Vested Class RS Units, the holder may give the
Partnership a Class RS LTIP Unit Conversion Notice conditioned upon and
effective as of the time of vesting and such Class RS LTIP Unit Conversion
Notice shall be accepted by the Partnership subject to such condition. The
General Partner shall have the right at any time to cause a conversion of any or
all Class RS LTIP Units into Class A Units, as and to the extent set forth in
Section 4.7.C. In all cases, the conversion of any Class RS LTIP Units into
Class A Units shall be subject to the conditions and procedures set forth in
this Section 4.7.

B. Conversion by the Holder of Vested Class RS LTIP Units. The holder of Vested
Class RS LTIP Units may convert such Class RS LTIP Units into an equal number of
Class A Units, giving effect to all adjustments (if any) made pursuant to
Section 4.6 hereof. Notwithstanding the foregoing, in no event may a holder of
Vested Class RS LTIP Units (i) convert a number of Vested Class RS LTIP Units
that exceeds (x) the Class RS LTIP Unit Economic Capital Account Balance of such
holder, to the extent attributable to its ownership of Vested Class RS LTIP
Units, divided by (y) the Class A Unit Economic Capital Account Balance, in each
case as determined as of the effective date of conversion (the “Class RS LTIP
Unit Capital Account Limitation”), it being understood and agreed that any
fraction of a Class A Unit resulting from applying the foregoing formula shall
be disregarded and forfeited by the holder, and (ii) receive, upon conversion of
a number of Vested Class RS LTIP Units, more than an equal number of Class A
Units.

In order to exercise its Conversion Right, the holder of Class RS LTIP Units
shall deliver a notice (a “Class RS LTIP Unit Conversion Notice”) in the form
attached as Exhibit F to this Agreement to the Partnership (with a copy to the
General Partner) not less than ten nor more than 60 days prior to a date (the
“Class RS LTIP Unit Conversion Date”) specified in such Class RS LTIP Unit
Conversion Notice; provided, however, that if the General Partner has not given
to the holder of Class RS LTIP Units notice of a proposed Class A Unit
Transaction (as defined in Section 4.7.F hereof) at least 30 days prior to the
effective date of such Class A Unit Transaction, then the holder of Class RS
LTIP Units shall have the right to deliver a Class RS LTIP Unit Conversion
Notice until the earlier of (x) the tenth day after such notice from the General
Partner of a Class A Unit Transaction or (y) the third business day immediately
preceding the effective date of such Class A Unit Transaction. A Class RS LTIP
Unit Conversion Notice shall be provided in the manner provided in Section 15.1.
Each holder of Class RS LTIP Units covenants and agrees with

 

23



--------------------------------------------------------------------------------

the Partnership that all Vested Class RS LTIP Units to be converted pursuant to
this Section 4.7.B shall be free and clear of all liens and encumbrances.
Notwithstanding anything herein to the contrary, a holder of Class RS LTIP Units
may deliver a Notice of Redemption pursuant to Section 8.6 hereof (to the extent
the Redemption Right otherwise would be exercisable) relating to those Class A
Units that will be issued to the holder upon conversion of such Class RS LTIP
Units into Class A Units in advance of the Class RS LTIP Unit Conversion Date;
provided, however, that the redemption of such Class A Units by the Partnership
shall in no event take place until after the Class RS LTIP Unit Conversion Date.
For clarity, it is noted that the objective of this paragraph is to put the
holder of Class RS LTIP Units in a position where, if the holder so wishes, the
Class A Units into which the Vested Class RS LTIP Units will be converted can be
redeemed by the Partnership simultaneously with such conversion to the extent
that the Redemption Right set forth in Section 8.6 otherwise would be
exercisable, with the further consequence that, if the General Partner elects to
assume and perform the Partnership’s redemption obligation with respect to such
Class A Units under Section 8.6 by delivering to the holder Shares rather than
cash, then the holder can have such Shares issued to it simultaneously with the
conversion of the Vested Class RS LTIP Units into Class A Units. The General
Partner and the holder of Vested Class RS LTIP Units shall reasonably cooperate
with each other to coordinate the timing of the events described in the
foregoing sentence.

C. Conversion of Class RS LTIP Units by the Partnership; Automatic Conversion of
Vested Class RS LTIP Units. The Partnership, at any time at the election of the
General Partner, may cause any number of Class RS LTIP Units (whether such units
are Vested Class RS LTIP Units or Unvested Class RS LTIP Units) to be converted
(a “Class RS LTIP Unit Mandatory Conversion”) into that number of Class A Units
as provided in Section 4.7.B, giving effect to all adjustments (if any) made
pursuant to Section 4.6. In order to effect a Class RS LTIP Unit Mandatory
Conversion, the Partnership shall deliver a notice (a “Class RS LTIP Unit
Mandatory Conversion Notice”) in the form attached as Exhibit G to this
Agreement to the holder of Class RS LTIP Units not less than ten nor more than
60 days prior to the Conversion Date specified in such Class RS LTIP Mandatory
Conversion Notice. A Class RS LTIP Unit Mandatory Conversion Notice shall be
provided in the manner provided in Section 15.1 hereof. Notwithstanding anything
to the contrary set forth in this Agreement, all Vested Class RS LTIP Units held
by the holder shall be automatically converted (the “Automatic RS Conversion”),
without any further action by the General Partner, the Partnership or the
holder, into an equal number of Class A Units on the first date on which the
Class RS LTIP Unit Capital Account Limitation would not limit the number of
Vested Class RS LTIP Units that could be converted.

D. Completion of Conversion. A conversion of Class RS LTIP Units (i) for which
the holder thereof has given a Class RS LTIP Unit Conversion Notice, (ii) for
which the Partnership has given a Class RS LTIP Unit Mandatory Conversion Notice
or (iii) upon an Automatic RS Conversion, shall in each case occur automatically
after the close of business on the applicable conversion date without any action
on the part of the holder of Class RS LTIP Units, as of which time the holder
shall be credited on the books and records of the Partnership with the issuance
as of the opening of business on the next day of the number of Class A Units
issuable upon such conversion. After the conversion of Class RS LTIP Units as
aforesaid, the Partnership shall deliver to the holder of such Class RS LTIP
Units, upon its written request, a certificate of the General Partner certifying
the number of Class A Units and remaining Class RS LTIP Units, if any, held by
the holder immediately after such conversion.

 

24



--------------------------------------------------------------------------------

E. Impact of Conversions for Purposes of Section 6.1.E. For purposes of making
future allocations under Section 6.1.E hereof and for purposes of applying the
Class RS LTIP Unit Capital Account Limitation, the portion of the Class RS LTIP
Unit Economic Capital Account Balance of the holder of Class RS LTIP Units that
is treated as attributable to its Class RS LTIP Units shall be reduced, as of
the date of conversion, by the product of the number of Class RS LTIP Units
converted and the Class A Unit Economic Capital Account Balance; provided that,
for the avoidance of doubt and without limiting the authority of the General
Partner to cause a Class RS LTIP Unit Mandatory Conversion pursuant to
Section 4.7.F, if such conversion has occurred in connection with a Class A Unit
Transaction, any Class RS LTIP Units that have not been so converted (whether as
a result of the application of the Class RS LTIP Unit Capital Account Limitation
or otherwise) shall automatically be deemed forfeited and canceled without
further consideration to the holder thereof and the Class RS LTIP Unit Economic
Capital Account Balance of such holder shall be deemed to equal zero.

F. Class A Unit Transactions. If the Partnership or the General Partner shall be
a party to any Class A Unit Transaction (as defined below), then the General
Partner shall, immediately prior to the Class A Unit Transaction, exercise its
right to cause a Class RS LTIP Unit Mandatory Conversion with respect to all or
any portion of the Class RS LTIP Units as the General Partner shall determine in
its discretion, without regard to whether such Class RS LTIP Units are then
eligible for conversion under Section 4.7.B, taking into account any allocations
that occur in connection with the Class A Unit Transaction or that would occur
in connection with the Class A Unit Transaction if the assets of the Partnership
were sold at the Class A Unit Transaction price or, if applicable, at a value
determined by the General Partner in good faith using the value attributed to
the Partnership Units in the context of the Class A Unit Transaction (in which
case the Class RS LTIP Unit Conversion Date shall be the effective date of the
Class A Unit Transaction). For purposes of this Agreement, a “Class A Unit
Transaction” means any transaction or a series of related transactions
(including without limitation an Extraordinary Transaction, merger,
consolidation, unit exchange, self-tender offer for all or substantially all of
the Class A Units or other business combination or reorganization, or sale of
all or substantially all of the Partnership’s assets, but excluding any Class A
Unit Transaction which constitutes an Adjustment Event) as a result of which
Class A Units shall be exchanged for or converted into the right, or the holders
of such Class A Units shall otherwise be entitled, to receive cash, securities
or other property or any combination thereof.

 

Section 4.8 Class O LTIP Units

A. Issuance of Class O LTIP Units. The General Partner may from time to time
issue Class O LTIP Units upon the grant of an award under the Equity Incentive
Plan, for such consideration and subject to such other terms as the General
Partner may determine to be appropriate, and admit the grantee as a Limited
Partner. Each Class O LTIP Unit is intended to represent the right to
participate in all profits allocable to a Class A Unit, net of any losses
allocable to a Class A Unit, including for this purpose any appreciation in the
value of a Class A Unit, with such participation interest, on a per Class A Unit
basis, being referred to as the Class A Unit Profit Balance.

 

25



--------------------------------------------------------------------------------

The Class O LTIP Units shall not have any voting rights, rights to
distributions, or other rights except as expressly set forth in this Agreement
as applicable to the Class O LTIP Units; provided, however, that subject to the
following provisions of this Section 4.8 and the special provisions of
Section 6.1.F, Class O LTIP Units shall be treated as Class A Units solely for
purposes of determining all allocations to be made under Section 6.1. For
purposes of computing the Partners’ Percentage Interests for purposes of making
allocations under Section 6.1, holders of Class O LTIP Units shall be treated as
holders of Class A Units, and Class O LTIP Units shall be treated as Class A
Units.

If an Adjustment Event occurs, then the General Partner shall make a
corresponding equitable adjustment to the Class O LTIP Units as the General
Partner in its sole discretion determines necessary and appropriate to maintain
a one-for-one relationship between Class A Units and Class O LTIP Units. If more
than one Adjustment Event occurs, the adjustment to the Class O LTIP Units need
be made only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously. If the
Partnership takes an action affecting the Class A Units other than an action
specifically included as an Adjustment Event and, in the opinion of the General
Partner, such action should require an adjustment to the Class O LTIP Units to
maintain the one-to-one correspondence described above, the General Partner
shall have the right to make such adjustment to the Class O LTIP Units, to the
extent not prohibited by law or by the Equity Incentive Plan, in such manner and
at such time as the General Partner, in its sole discretion, may determine to be
appropriate under the circumstances. In addition, the General Partner may at any
time make an adjustment to Class O LTIP Units as authorized under and in
accordance with the terms of the Equity Incentive Plan. If an adjustment is made
to the Class O LTIP Units, as herein provided, the Partnership shall promptly
file in the books and records of the Partnership an officer’s certificate
setting forth such adjustment and a brief statement of the facts and
circumstances relating to such adjustment, which certificate shall be conclusive
evidence of such adjustment absent manifest error.

B. Special Provisions. Class O LTIP Units shall be subject to the additional
following special provisions:

(i) Award Agreements. Class O LTIP Units may be issued subject to such vesting,
forfeiture and additional restrictions on transfer determined by the General
Partner in its sole discretion and set forth pursuant to the terms of an Award
Agreement. The General Partner may modify the terms of any Award Agreement from
time to time in its sole discretion, subject to any restrictions on amendment
imposed by the relevant Award Agreement or by the Equity Incentive Plan, if
applicable. Class O LTIP Units that have vested under the terms hereof and of
the Award Agreement are referred to as “Vested Class O LTIP Units”; all other
Class O LTIP Units shall be treated as “Unvested Class O LTIP Units.”

(ii) Forfeiture. Unless otherwise specified in the Award Agreement, upon the
occurrence of any event specified in an Award Agreement that provides the
Partnership with

 

26



--------------------------------------------------------------------------------

the right to repurchase Class O Units at a specified purchase price or some
other forfeiture of any Class O Units, the Partnership or the General Partner
shall have the right to repurchase Class O LTIP Units at such specified purchase
price or otherwise cause the forfeiture of any Class O LTIP Units, and if the
Partnership or the General Partner exercises such right to repurchase or cause
the forfeiture in accordance with the terms hereof and of the applicable Award
Agreement, the relevant Class O LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose. Unless otherwise specified in the Award Agreement, no consideration or
other payment shall be due with respect to any Class O LTIP Units that have been
forfeited. In connection with any repurchase or forfeiture of Class O LTIP
Units, the balance of the portion of the Capital Account of the holder of Class
O LTIP Units that is attributable to all of its Class O LTIP Units shall be
reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 6.1.F hereof, calculated with respect to the holder’s
remaining Class O LTIP Units, if any.

(iii) Allocations. The holder of Class O LTIP Units shall be entitled to certain
special allocations of gain under Section 6.1.F.

(iv) Redemption. The Redemption Right provided to the holders of Class A Units
under Section 8.6 shall not apply with respect to Class O LTIP Units unless and
until they are converted to Class A Units as provided in clause (v) below and
Section 4.9.

(v) Conversion to Class A Units. Class O LTIP Units are eligible to be converted
into Class A Units in accordance with Section 4.9.

C. Voting. Class O LTIP Units shall have no voting rights.

D. Transfers. Class O LTIP Units may not be transferred (as such term is used in
Article XI) without the consent of the General Partner.

 

Section 4.9 Conversion of Class O LTIP Units

A. Conversion Right. Each holder of Vested Class O LTIP Units shall have the
right (the “Class O LTIP Unit Conversion Right”), at its option, at any time to
convert all or a portion of its Vested Class O LTIP Units into a number of
Class A Units equal to (x) the product of (i) the Class A Unit Profit Balance
multiplied by (ii) the number of Vested Class O LTIP Units to be converted into
Class A Units, divided by (y) the Class A Unit Economic Capital Account Balance,
determined as of the date of the exercise of the Class O Unit Conversion Right;
it being understood and agreed that any fraction of a Class A Unit resulting
from the foregoing conversion formula shall be disregarded and forfeited by the
holder. Notwithstanding the foregoing, in no event may a holder of Vested Class
O LTIP Units convert a number of Vested Class O LTIP Units that exceeds (x) the
Class O Unit Economic Capital Account Balance of the holder of Vested Class O
LTIP Units to the extent attributable to its ownership of Vested Class O LTIP
Units, divided by (y) the Class A Unit Profit Balance, in each case as
determined as of the effective date of conversion (the “Class O LTIP Unit
Capital Account Limitation”); it being understood and agreed that any fraction
of a Class A Unit resulting from applying the foregoing formula shall be
disregarded and forfeited by the holder.

 

27



--------------------------------------------------------------------------------

Holders of Class O LTIP Units shall not have the right to convert Unvested Class
O LTIP Units into Class A Units until they become Vested Class O LTIP Units;
provided, however, that when a holder of Unvested Class O LTIP Units is notified
of the expected occurrence of an event that will cause its Unvested Class O LTIP
Units to become Vested Class O LTIP Units, the holder may give the Partnership a
Class O LTIP Unit Conversion Notice conditioned upon and effective as of the
time of vesting and such Class O LTIP Conversion Notice shall be accepted by the
Partnership subject to such condition. The General Partner shall have the right
at any time to cause a conversion of any or all Class O LTIP Units into Class A
Units, and if at the time of such conversion the Class O LTIP Units Capital
Account Limitation is applicable, any Class O LTIP Units that would be so
converted but for the Class O LTIP Units Capital Account Limitation shall be
deemed forfeited and canceled without further consideration to the holder
thereof. In all cases, the conversion of any Class O LTIP Units into Class A
Units shall be subject to the conditions and procedures set forth in this
Section 4.9.

B. Exercise by the Holder of Class O LTIP Units. In order to exercise its Class
O LTIP Unit Conversion Right, the holder of Vested Class O LTIP Units shall
deliver a Class O LTIP Unit Conversion Notice in the form attached as Exhibit H
to this Agreement to the Partnership (with a copy to the General Partner) not
less than ten nor more than 60 days prior to a date (the “Class O LTIP Unit
Conversion Date”) specified in such Class O LTIP Unit Conversion Notice;
provided, however, that if the General Partner has not given to the holder of
Class O LTIP Units notice of a proposed Class A Unit Transaction at least
30 days prior to the effective date of such Class A Unit Transaction, then the
holder of Vested Class O LTIP Units shall have the right to deliver a Class O
LTIP Unit Conversion Notice until the earlier of (x) the tenth day after such
notice from the General Partner of a Class A Unit Transaction or (y) the third
business day immediately preceding the effective date of such Class A Unit
Transaction. A Class O LTIP Unit Conversion Notice shall be provided in the
manner provided in Section 15.1. Each holder of Class O LTIP Units covenants and
agrees with the Partnership that all Vested Class O LTIP Units to be converted
pursuant to this Section 4.9.B shall be free and clear of all liens and
encumbrances. Notwithstanding anything herein to the contrary, a holder of Class
O LTIP Units may deliver a Notice of Redemption pursuant to Section 8.6 hereof
relating to those Class A Units that will be issued to the holder upon
conversion of such Class O LTIP Units into Class A Units in advance of the Class
O LTIP Unit Conversion Date; provided, however, that the redemption of such
Class A Units by the Partnership shall in no event take place until after the
Class O LTIP Unit Conversion Date. For clarity, it is noted that the objective
of this paragraph is to put the holder of Class O LTIP Units in a position
where, if it so wishes, the Class A Units into which its Vested Class O LTIP
Units will be converted can be redeemed by the Partnership simultaneously with
such conversion to the extent that the Redemption Right set forth in Section 8.6
otherwise would be exercisable, with the further consequence that, if the
General Partner elects to assume and perform the Partnership’s redemption
obligation with respect to such Class A Units under Section 8.6 by delivering to
the holder Shares rather than cash, then the holder can have such Shares issued
to it simultaneously with the conversion of its Vested Class O LTIP Units into
Class A Units. The General Partner and the holder of Vested Class O LTIP Units
shall reasonably cooperate with each other to coordinate the timing of the
events described in the foregoing sentence.

 

28



--------------------------------------------------------------------------------

C. Conversion of Class O LTIP Units by the Partnership. The Partnership, at any
time at the election of the General Partner, may cause any number of Class O
LTIP Units (whether such units are Vested Class O LTIP Units or Unvested Class O
LTIP Units) held by the holder of Class O LTIP Units to be converted (a “Class O
LTIP Unit Mandatory Conversion”) into a number of Class A Units determined as
set forth in Section 4.9.A, giving effect to all adjustments (if any) made
pursuant to Section 4.8; provided, however, that, any Class O LTIP Units that
would be so converted but could not be converted by the holder due to the Class
O LTIP Units Capital Account Limitation shall be forfeited and canceled without
further consideration to the holder. In order to exercise its right to cause a
Class O LTIP Unit Mandatory Conversion, the Partnership shall deliver a notice
(a “Class O LTIP Unit Mandatory Conversion Notice”) in the form attached as
Exhibit I to this Agreement to the holder of Class O LTIP Units not less than 10
nor more than 60 days prior to the Class O LTIP Unit Conversion Date specified
in such Class O LTIP Unit Mandatory Conversion Notice. A Class O LTIP Unit
Mandatory Conversion Notice shall be provided in the manner provided in
Section 15.1.

D. Completion of Conversion. A conversion of Class O LTIP Units for which the
holder thereof has given a Class O LTIP Unit Conversion Notice or the
Partnership has given a Class O LTIP Unit Mandatory Conversion Notice shall
occur automatically after the close of business on the applicable Class O LTIP
Unit Conversion Date without any action on the part of the holder of Class O
LTIP Units, as of which time the holder shall be credited on the books and
records of the Partnership with the issuance as of the opening of business on
the next day of the number of Class A Units issuable upon such conversion. After
the conversion of Class O LTIP Units as aforesaid, the Partnership shall deliver
to the holder of Class O LTIP Units, upon its written request, a certificate of
the General Partner certifying the number of Class A Units and remaining Class O
LTIP Units, if any, held by the holder immediately after such conversion.

E. Impact of Conversions for Purposes of Section 6.1.F. For purposes of making
future allocations under Section 6.1.F and for purposes of applying the Class O
LTIP Units Capital Account Limitation, the Class O Unit Economic Capital Account
Balance of the holder of Class O LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of Class O LTIP Units converted and the
Class A Unit Profit Balance; provided that, for the avoidance of doubt and
without limiting the authority of the General Partner to cause a Class O LTIP
Unit Mandatory Conversion pursuant to Section 4.9.F, if such conversion has
occurred in connection with a Class A Unit Transaction, any Class O LTIP Units
that have not been so converted (whether as a result of the application of the
Class O LTIP Unit Capital Account Limitation or otherwise) shall automatically
be deemed forfeited and canceled without further consideration to the holder and
the Class O LTIP Unit Economic Capital Account Balance of the holder shall be
deemed to equal zero.

F. Class A Unit Transactions. If the Partnership or the General Partner shall be
a party to any Class A Unit Transaction, then the General Partner may, in its
discretion, immediately prior to the Class A Unit Transaction, exercise its
right to cause a Class O LTIP Unit Mandatory Conversion with respect to all or
any portion of the outstanding Class O LTIP Units, with such conversion to be
determined taking into account any allocations that occur in connection with the
Class A Unit Transaction or that would occur in connection with the Class A Unit
Transaction if the assets of the Partnership were sold at the Class A Unit
Transaction price or, if applicable, at a value determined

 

29



--------------------------------------------------------------------------------

by the General Partner in good faith using the value attributed to the
Partnership Units in the context of the Class A Unit Transaction (in which case
the Conversion Date shall be the effective date of the Class A Unit
Transaction).

ARTICLE V

DISTRIBUTIONS

 

Section 5.1 Requirement and Characterization of Distributions

A. Distribution of Operating Income. The General Partner shall distribute at
least quarterly an amount equal to one hundred percent (100%) of the Available
Cash of the Partnership with respect to such quarter or shorter period to the
Partners in accordance with the terms established for the class or classes of
Partnership Interests held by such Partners who are Partners on the respective
Partnership Record Date with respect to such quarter or shorter period as
provided in Sections 5.1.B, 5.1.C and 5.1.D and in accordance with the
respective terms established for each class of Partnership Interest.
Notwithstanding anything to the contrary contained herein, in no event may a
Partner receive a distribution of Available Cash with respect to a Partnership
Unit for a quarter or shorter period if such Partner is entitled to receive a
distribution with respect to a Share for which such Partnership Unit has been
redeemed or exchanged. Unless otherwise expressly provided for herein, or in the
terms established for a new class or series of Partnership Interests created in
accordance with Article IV hereof, no Partnership Interest shall be entitled to
a distribution in preference to any other Partnership Interest. If the General
Partner Entity has chosen to attempt to qualify as a REIT, the General Partner
shall make such reasonable efforts, as determined by it in its sole and absolute
discretion and consistent with the qualification of the General Partner Entity
as a REIT, to distribute Available Cash (a) to Limited Partners so as to
preclude any such distribution or portion thereof from being treated as part of
a sale of property to the Partnership by a Limited Partner under Section 707 of
the Code or the Regulations thereunder; provided, however, that none of the
General Partner, the General Partner Entity, and the Partnership shall have
liability to a Limited Partner under any circumstances as a result of any
distribution to a Limited Partner being so treated, and (b) to the General
Partner in an amount sufficient to enable the General Partner Entity to make
distributions to its shareholders that will enable the General Partner Entity to
(1) satisfy the requirements for qualification as a REIT under the Code and the
Regulations (the “REIT Requirements”), and (2) avoid any federal income or
excise tax liability.

B. Method.

(i) Each holder of Partnership Interests, if any, that is entitled to any
preference in distribution shall be entitled to a distribution in accordance
with the rights of any such class of Partnership Interests (and, within such
class, pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date); and

(ii) To the extent there is Available Cash remaining after the payment of any
preference in distribution in accordance with the foregoing clause (i) (if
applicable), with respect to Partnership Interests that are not entitled to any
preference in distribution, such Available Cash shall be distributed pro rata to
each such class in accordance with the terms of such class (and, within each
such class, pro rata in proportion to the respective Percentage Interests on
such Partnership Record Date).

 

30



--------------------------------------------------------------------------------

C. Distributions When Class B Units Are Outstanding. If for any quarter or
shorter period with respect to which a distribution is to be made pursuant to
Section 5.1.A. (a “Distribution Period”) Class B Units are outstanding on the
Partnership Record Date for such Distribution Period, the General Partner shall
allocate the Available Cash with respect to such Distribution Period available
for distribution with respect to the Class A Units and Class B Units
collectively between the Partners who are holders of Class A Units (“Class A”)
and the Partners who are holders of Class B Units (“Class B”) as follows:

 

  (1) Class A shall receive that portion of the Available Cash (the “Class A
Share”) determined by multiplying the amount of Available Cash by the following
fraction:

 

 

A x Y

    (A x Y) + (B x X)  

 

  (2) Class B shall receive that portion of the Available Cash (the “Class B
Share”) determined by multiplying the amount of Available Cash by the following
fraction:

 

 

B x X

    (A x Y) + (B x X)  

 

  (3) For purposes of the foregoing formulas, (i) “A” equals the number of
Class A Units outstanding on the Partnership Record Date for such Distribution
Period; (ii) “B” equals the number of Class B Units outstanding on the
Partnership Record Date for such Distribution Period; (iii) “Y” equals the
number of days in the Distribution Period; and (iv) “X” equals the number of
days in the Distribution Period for which the Class B Units were issued and
outstanding.

The Class A Share shall be distributed pro rata among Partners holding Class A
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class A Units held by each Partner on such Partnership Record
Date; provided, however, that in no event may a Partner receive a distribution
of Available Cash with respect to a Class A Unit if a Partner is entitled to
receive a distribution with respect to a Share for which such Class A Unit has
been redeemed or exchanged. If Class B Units were issued on the same date, the
Class B Share shall be distributed pro rata among the Partners holding Class B
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class B Units held by each Partner on such Partnership Record
Date. In no event shall any Class B Units be entitled to receive any
distribution of Available Cash for any Distribution Period ending prior to the
date on which such Class B Units are issued. Solely for purposes of this
paragraph C and paragraph D of this Section 5.1, the terms “Class A Unit” and
“Class A” shall also refer to Vested Class RS LTIP Units.

D. Distributions When Class B Units Have Been Issued on Different Dates. If
Class B Units which have been issued on different dates are outstanding on the
Partnership Record Date for any Distribution Period, then the Class B Units
issued on each particular date shall be treated as a

 

31



--------------------------------------------------------------------------------

separate series of Partnership Units for purposes of making the allocation of
Available Cash for such Distribution Period among the holders of Partnership
Units (and the formula for making such allocation, and the definitions of
variables used therein, shall be modified accordingly). Thus, for example, if
two series of Class B Units are outstanding on the Partnership Record Date for
any Distribution Period, the allocation formula for each series, “Series B1” and
“Series B2” would be as follows:

 

  (1) Series B1 shall receive that portion of the Available Cash determined by
multiplying the amount of Available Cash by the following fraction:

 

 

B1 x X1

    (A x Y) + (B x X1) + (B2 x X2)  

 

  (2) Series B2 shall receive that portion of the Available Cash determined by
multiplying the amount of Available Cash by the following fraction:

 

 

B2 x X2

    (A x Y) + (B1 x X1) + (B2 x X2)  

 

  (3) For purposes of the foregoing formulas the definitions set forth in
Section 5.1.C(3) remain the same except that (i) “B1” equals the number of
Partnership Units in Series B1 outstanding on the Partnership Record Date for
such Distribution Period; (ii) “B2” equals the number of Partnership Units in
Series B2 outstanding on the Partnership Record Date for such Distribution
Period; (iii) “X1” equals the number of days in the Distribution Period for
which the Partnership Units in Series B1 were issued and outstanding; and
(iv) “X2” equals the number of days in the Distribution Period for which the
Partnership Units in Series B2 were issued and outstanding.

E. Distributions With Respect to Class RS LTIP Units. In accordance with
Section 4.6.A, unless and solely to the extent otherwise provided in an Award
Agreement but subject to Section 5.1.G, holders of Vested Class RS LTIP Units
shall be entitled to receive distributions in an amount per Vested Class RS LTIP
Unit equal to the distribution per Class A Unit. Except for distributions upon
liquidation of the Partnership, which shall be made in accordance with
Section 13.2.B or as the General Partner in its discretion may determine
otherwise, no distributions shall be made in respect of any unvested RS Units
unless the General Partner determines otherwise; provided, that if and when any
Class RS LTIP Unit first becomes vested, the holder thereof shall be entitled to
receive with respect to such Class RS Unit, subject to Section 5.1.G, an amount
equal to the excess of (i) the aggregate distributions per Class A Unit made
during the period from the issuance of such Class RS LTIP Unit to the vesting of
such Class RS LTIP Unit over (ii) distributions (if any) made in respect of such
Class RS LTIP Unit prior to such vesting date.

F. Distributions With Respect to Class O LTIP Units. Except as set forth in the
next sentence below, no distributions shall be made with respect to any Class O
LTIP Units (other than distributions upon liquidation of the Partnership, which
shall be made in accordance with Section 13.2.B). Notwithstanding the
immediately preceding sentence, if and to the extent that there is any

 

32



--------------------------------------------------------------------------------

taxable income allocated pursuant to Article VI with respect to any Class O LTIP
Units for any taxable year, each holder of such Class O LTIP Units shall be
entitled to receive a distribution per Class O LTIP Unit equal to the lesser of
(a) the distribution per Class A Unit with respect to such taxable year, or
(b) an amount determined by the General Partner to be adequate to pay the
federal, state and local income tax liabilities resulting from such taxable
income allocation (with the distribution per Class O LTIP Unit to be the same
for each Class O LTIP Unit) (referred to as an “Class O LTIP Unit Tax
Distribution”).

G. Restriction on Distributions with Respect to LTIP Units. It is the intention
of the Partners that distributions of profits in respect of LTIP Units be
limited to the extent necessary so that each of the LTIP Units constitutes a
“profits interest” for U.S. federal income tax purposes. In furtherance of the
foregoing, and notwithstanding anything to the contrary in this Agreement, the
General Partner shall, if necessary, limit distributions to the holders of LTIP
Units so that such distributions do not exceed the available profits in respect
of such LTIP Units. In the event that distributions in respect of LTIP Units are
reduced pursuant to the preceding sentence, an amount equal to such excess
distributions shall be treated as instead apportioned to the remaining Partners
pro rata in accordance with their Partnership Units for the related fiscal year
in accordance with the other provisions of this Agreement, and the General
Partner shall make adjustments to future distributions to the holders of LTIP
Units as promptly as practicable so that the holders of LTIP Units receive a
distribution equal to the amount they would have received, in each case as if
this Section 5.1G had not been in effect; provided that any distributions
pursuant to this sentence shall be further subject to the provisions of this
Section 5.1G. For purposes of this Agreement, “profits interest” means a right
to receive distributions funded solely by profits of the Partnership generated
after the grant in connection with the performance of services, satisfying the
requirements as set forth in IRS Revenue Procedures 93-27 and 2001-43, or any
future IRS guidance or other authority that supplements or supersedes the
foregoing IRS Revenue Procedures.

 

Section 5.2 Amounts Withheld

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner, Limited Partners or
Assignees, as the case may be, pursuant to Section 5.1 for all purposes under
this Agreement.

 

Section 5.3 Distributions upon Liquidation

Proceeds from a Liquidating Event shall be distributed to the Partners in
accordance with Section 13.2.

 

Section 5.4 Revisions to Reflect Issuance of Partnership Interests

If the Partnership issues Partnership Interests to the General Partner or any
Additional Limited Partner pursuant to Article IV hereof, the General Partner
shall make such revisions to this Article V and the Partner Registry in the
books and records of the Partnership as it deems necessary to reflect the terms
of the issuance of such Partnership Interests. Such revisions shall not require
the consent or approval of any other Partner.

 

33



--------------------------------------------------------------------------------

ARTICLE VI

ALLOCATIONS

 

Section 6.1 Allocations for Capital Account Purposes

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B) shall be allocated among
the Partners in each taxable year (or portion thereof) as provided herein below.

A. Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit C of the Partnership Agreement and any special allocations
required to be made pursuant to Sections 6.1.E and 6.1.F, Net Income shall be
allocated:

 

  (1) first, to the General Partner to the extent that Net Losses previously
allocated to the General Partner pursuant to Section 6.1.B(6) exceed Net Income
previously allocated to the General Partner pursuant to this clause (1);

 

  (2) second, to each DRO Partner until the cumulative Net Income allocated to
such DRO Partner under this clause (2) equals the cumulative Net Losses
allocated to such DRO Partner under Section 6.1.B(5) (and among the DRO
Partners, pro rata in proportion to their respective percentages of the
cumulative Net Losses allocated to all DRO Partners pursuant to
Section 6.1.B(5) hereof);

 

  (3) third, to the General Partner until the cumulative Net Income allocated
under this clause (3) equals the cumulative Net Losses allocated the General
Partner under Section 6.1.B(4);

 

  (4) fourth, to the holders of any Partnership Interests that are entitled to
any preference upon liquidation until the cumulative Net Income allocated under
this clause (4) equals the cumulative Net Losses allocated to such Partners
under Section 6.1.B(3);

 

  (5) fifth, to the holders of any Partnership Interests that are entitled to
any preference in distribution in accordance with the rights of any other class
of Partnership Interests until each such Partnership Interest has been
allocated, on a cumulative basis pursuant to this clause (5), Net Income equal
to the amount of distributions payable that are attributable to the preference
of such class of Partnership Interests, whether or not paid (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made);

 

  (6) sixth, to the holders of any Partnership Interests that are not entitled
to any preference upon liquidation until the cumulative Net Income allocated
under this clause (6) equals the cumulative Net Losses allocated to such
Partners under Section 6.1.B(2); and

 

  (7) finally, with respect to Partnership Interests that are not entitled to
any preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made).

 

34



--------------------------------------------------------------------------------

B. Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C of the Partnership Agreement and any special allocations
required to be made pursuant to Sections 6.1.E and 6.1.F, Net Losses shall be
allocated:

 

  (1) first, to the holders of Partnership Interests, in proportion to, and to
the extent that, their share of the Net Income previously allocated pursuant to
Section 6.1.A(7) exceeds, on a cumulative basis, the sum of (a) distributions
with respect to such Partnership Interests pursuant to clause (ii) of
Section 5.1.B and (b) Net Losses allocated under this clause (1);

 

  (2) second, with respect to classes of Partnership Interests that are not
entitled to any preference in distribution upon liquidation, pro rata to each
such class in accordance with the terms of such class (and, within such class,
pro rata in proportion to the respective Percentage Interests as of the last day
of the period for which such allocation is being made); provided, however, that
Net Losses shall not be allocated to any Partner pursuant to this
Section 6.1.B(2) to the extent that such allocation would cause such Partner to
have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case (i) by not including in the
Partners’ Adjusted Capital Accounts any amount that a Partner is obligated to
contribute to the Partnership with respect to any deficit in its Capital Account
pursuant to Section 13.3 and (ii) in the case of a Partner who also holds
classes of Partnership Interests that are entitled to any preferences in
distribution upon liquidation, by subtracting from such Partners’ Adjusted
Capital Account the amount of such preferred distribution to be made upon
liquidation) at the end of such taxable year (or portion thereof);

 

  (3) third, with respect to classes of Partnership Interests that are entitled
to any preference in distribution upon liquidation, in reverse order of the
priorities of each such class (and within each such class, pro rata in
proportion to their respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided, however, that Net
Losses shall not be allocated to any Partner pursuant to this
Section 6.1.B(3) to the extent that such allocation would cause such Partner to
have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case by not including in the
Partners’ Adjusted Capital Accounts any amount that a Partner is obligated to
contribute to the Partnership with respect to any deficit in its Capital Account
pursuant to Section 13.3) at the end of such taxable year (or portion thereof);

 

35



--------------------------------------------------------------------------------

  (4) fourth, to the General Partner in an amount equal to the excess of (a) the
amount of the Partnership’s Recourse Liabilities over (b) the Aggregate DRO
Amount;

 

  (5) fifth, to and among the DRO Partners, in proportion to their respective
DRO Amounts, until such time as the DRO Partners as a group have been allocated
cumulative Net Losses pursuant to this clause (5) equal to the Aggregate DRO
Amount; and

 

  (6) thereafter, to the General Partner.

C. Allocation of Nonrecourse Debt. For purposes of Regulation
Section 1.752-3(a), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (i) the amount of Partnership Minimum Gain
and (ii) the total amount of Nonrecourse Built-in Gain shall be allocated by the
General Partner by taking into account facts and circumstances relating to each
Partner’s respective interest in the profits of the Partnership unless and to
the extent provided otherwise in an agreement between any Partner and the
Partnership. For this purpose, the General Partner shall have the sole and
absolute discretion in any Fiscal Year to allocate such excess Nonrecourse
Liabilities among the Partners in any manner permitted under Code Section 752
and the Regulations thereunder.

D. Recapture Income. Any gain allocated to the Partners upon the sale or other
taxable disposition of any Partnership asset shall, to the extent possible after
taking into account other required allocations of gain pursuant to Exhibit C, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners have been allocated any deductions directly or indirectly
giving rise to the treatment of such gains as Recapture Income.

E. Special Allocations Regarding Class RS LTIP Units. Notwithstanding the
provisions of Section 6.1.A(7), but subject to the other provisions of
Section 6.1.A, and before giving effect to any allocation required to be made
pursuant to Section 6.1.F, Liquidating Gains shall first be allocated to each
holder of Class RS LTIP Units until its Class RS LTIP Unit Economic Capital
Account Balance (determined after giving effect to all allocations provided for
in Section 6.1.A(1) through 6.1.A(6)), to the extent attributable to its
ownership of Class RS LTIP Units, is equal to the product of (i) the Class A
Unit Economic Capital Account Balance multiplied by (ii) the number of its Class
RS LTIP Units. Any such allocations shall be made among the holders of Class RS
LTIP Units in proportion to the amounts required to be allocated to each Class
RS LTIP Unit under this Section 6.1.E.

The parties agree that the intent of this Section 6.1.E is to cause the Capital
Account balance associated with each Class RS LTIP Unit to be economically
equivalent to the Capital Account balance associated with the General Partner’s
Class A Units (on a per-Unit basis) as promptly as possible.

 

36



--------------------------------------------------------------------------------

F. Special Allocations Regarding Class O LTIP Units.

(i) Notwithstanding the provisions of Section 6.1.A, Net Income shall be
allocated pursuant to Section 6.1.A(7) to Class O LTIP Units that are Unvested
Class O LTIP Units only in an amount equal to the excess, if any, of (i) the Net
Income per Class A Unit allocated pursuant to Section 6.1.A(7) with respect to
such taxable year to the Class A Units, over (ii) the distribution per Class A
Unit made with respect to such taxable year, reduced by the amount of any
Unvested Class O LTIP Unit Tax Distribution with respect to such taxable year.

(ii) Notwithstanding the provisions of Section 6.1.A(7), but subject to the
other provisions of Section 6.1.A and after giving effect to any allocations
required to be made pursuant to Section 6.1.E, Liquidating Gains shall first be
allocated to each holder of Class O LTIP Units until its Class O Unit Economic
Capital Account Balance (determined after giving effect to all allocations
provided for in Section 6.1.A(1) through 6.1.A(6)), to the extent attributable
to its ownership of Class O LTIP Units, is equal to the product of (i) the
Class A Unit Profit Balance multiplied by (ii) the number of its Class O LTIP
Units.

Any such allocations shall be made among the holders of Class O LTIP Units in
proportion to the amounts required to be allocated to each Class O LTIP Unit
under this Section 6.1.F.

The parties agree that the intent of this Section 6.1.F is to cause the Capital
Account balance associated with each Class O LTIP Unit to be economically
equivalent to the sum of (i) the increase, if any, in the Capital Account
balance associated with the General Partner’s Class A Units (on a per-Unit
basis) that has occurred from the time of the issuance of such Class O LTIP
Units to the date of determination under this Section 6.1.F, plus (ii) the
amount of distributions made during such period with respect to the General
Partner’s Class A Units (on a per-Unit basis) that are not made from Net Income
allocated to such Class A Units and therefore are a return of, or a reduction
in, the capital per such Class A Unit.

 

Section 6.2 Revisions to Allocations to Reflect Issuance of Partnership
Interests

If the Partnership issues Partnership Interests to the General Partner or any
Additional Limited Partner pursuant to Article IV hereof, the General Partner
shall make such revisions to this Article VI and the Partner Registry in the
books and records of the Partnership as it deems necessary to reflect the terms
of the issuance of such Partnership Interests, including making preferential
allocations to classes of Partnership Interests that are entitled thereto. Such
revisions shall not require the consent or approval of any other Partner.

ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1 Management

A. Powers of General Partner. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause. In
addition to

 

37



--------------------------------------------------------------------------------

the powers now or hereafter granted a general partner of a limited partnership
under applicable law or which are granted to the General Partner under any other
provision of this Agreement, the General Partner shall have full power and
authority to do all things deemed necessary or desirable by it to conduct the
business of the Partnership, to exercise all powers set forth in Section 3.2 and
to effectuate the purposes set forth in Section 3.1, including, without
limitation:

 

  (1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as are required under Section 5.1.A or will permit the General Partner Entity
(so long as the General Partner Entity chooses to attempt to qualify as a REIT)
to avoid the payment of any U.S. federal income tax (including, for this
purpose, any excise tax pursuant to Section 4981 of the Code) and to make
distributions to its shareholders sufficient to permit the General Partner
Entity to maintain its REIT status), the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities including, without
limitation, the assumption or guarantee of the debt of the General Partner, its
Subsidiaries or the Partnership’s Subsidiaries, the issuance of evidences
of indebtedness (including the securing of same by mortgage, deed of trust or
other lien or encumbrance on the Partnership’s assets) and the incurring of any
obligations the General Partner deems necessary for the conduct of the
activities of the Partnership;

 

  (2) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

 

  (3) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership (including
acquisition of any new assets, the exercise or grant of any conversion, option,
privilege or subscription right or other right available in connection with any
assets at any time held by the Partnership) or the merger or other combination
of the Partnership or any Subsidiary of the Partnership with or into another
entity on such terms as the General Partner deems proper;

 

  (4) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the General Partner, its Subsidiaries, the Partnership’s
Subsidiaries and any of their Affiliates) and the repayment of obligations of
the Partnership and its Subsidiaries and any other Person in which the
Partnership has an equity investment and the making of capital contributions to
its Subsidiaries;

 

38



--------------------------------------------------------------------------------

  (5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;

 

  (6) the negotiation, execution, and performance of any contracts, conveyances
or other instruments that the General Partner considers useful or necessary to
the conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

  (7) the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership;

 

  (8) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

 

  (9) the holding, managing, investing and reinvesting of cash and other assets
of the Partnership;

 

  (10) the collection and receipt of revenues and income of the Partnership;

 

  (11) the selection, designation of powers, authority and duties and the
dismissal of employees of the Partnership (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, outside attorneys, accountants, consultants and
contractors of the Partnership and the determination of their compensation and
other terms of employment or hiring;

 

  (12) the maintenance of such insurance for the benefit of the Partnership and
the Partners as it deems necessary or appropriate;

 

  (13) the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or the General
Partner or third parties) in, and the contribution of property to, any further
limited or general partnerships, joint ventures, limited liability companies or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of funds or property to, or
making of loans to, its Subsidiaries and any other Person in which it has an
equity investment from time to time, or the incurrence of indebtedness on behalf
of such Persons or the guarantee of the obligations of such Persons); provided,
however, that as long as the General Partner Entity has determined to attempt to
continue to qualify as a REIT, the Partnership may not engage in any such
formation, acquisition or contribution that would cause the General Partner
Entity to fail to qualify as a REIT;

 

  (14)

the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of

 

39



--------------------------------------------------------------------------------

  dispute resolution or abandonment of any claim, cause of action, liability,
debt or damages due or owing to or from the Partnership, the commencement or
defense of suits, legal proceedings, administrative proceedings, arbitrations or
other forms of dispute resolution, the representation of the Partnership in all
suits or legal proceedings, administrative proceedings, arbitrations or other
forms of dispute resolution, the incurring of legal expense and the
indemnification of any Person against liabilities and contingencies to the
extent permitted by law;

 

  (15) the determination of the fair market value of any Partnership property
distributed in kind, using such reasonable method of valuation as the General
Partner may adopt;

 

  (16) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any assets or investment held by the Partnership;

 

  (17) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, individually or jointly with any such Subsidiary or other
Person;

 

  (18) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have
any interest pursuant to contractual or other arrangements with such Person;

 

  (19) the making, executing and delivering of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement;

 

  (20) the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption Right
under Section 8.6;

 

  (21) the determination regarding whether a payment to a Partner who exercises
its Redemption Right under Section 8.6 that is assumed by the General Partner
Entity will be paid in the form of the Cash Amount or the Shares Amount, except
as such determination may be limited by Section 8.6.

 

  (22) the acquisition of Partnership Interests in exchange for cash, debt
instruments and other property;

 

  (23) the maintenance of the Partner Registry in the books and records of the
Partnership to reflect the Capital Contributions and Percentage Interests of the
Partners as the same are adjusted from time to time to the extent necessary to
reflect redemptions, Capital Contributions, the issuance of Partnership Units,
the admission of any Additional Limited Partner or any Substituted Limited
Partner or otherwise; and

 

  (24) the registration of any class of securities of the Partnership under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, and the listing of any debt securities of the Partnership on any
exchange.

 

40



--------------------------------------------------------------------------------

B. No Approval by Limited Partners. Each of the Limited Partners agrees that the
General Partner is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the Partnership without
any further act, approval or vote of the Partners, notwithstanding any other
provision of this Agreement, the Act or any applicable law, rule or regulation,
to the full extent permitted under the Act or other applicable law. The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall be in the sole
and absolute discretion of the General Partner without consideration of any
other obligation or duty, fiduciary or otherwise, of the Partnership or the
Limited Partners and shall not constitute a breach by the General Partner of any
duty that the General Partner may owe the Partnership or the Limited Partners or
any other Persons under this Agreement or of any duty stated or implied by law
or equity.

C. Insurance. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the properties of the Partnership and its Subsidiaries and
(ii) liability insurance for the Indemnitees hereunder, and (iii) such other
insurance as the General Partner, in its sole and absolute discretion,
determines to be necessary.

D. Working Capital and Other Reserves. At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital reserves in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership under Article XIII.

E. No Obligations to Consider Tax Consequences of Limited Partners. In
exercising its authority under this Agreement, the General Partner (which for
the purposes of this Section 7.1.E shall include, the Board of Directors of the
General Partner) may, but shall be under no obligation to, take into account the
tax consequences to any Partner (including the General Partner) of any action
taken (or not taken) by the General Partner. The General Partner and the
Partnership shall not have liability to a Limited Partner for monetary or other
damages or otherwise for losses sustained, liabilities incurred or benefits not
derived by such Limited Partner in connection with any decisions, provided,
however, that the General Partner has acted in good faith and pursuant to its
authority under this Agreement and any decisions or actions taken or not taken
in accordance with the terms of this Agreement shall not constitute a breach of
any duty owed to the Partnership or the Limited Partners by law or equity,
fiduciary or otherwise.

 

Section 7.2 Certificate of Limited Partnership

The General Partner has previously filed the Certificate of Limited Partnership
with the Secretary of State of Delaware. To the extent that such action is
determined by the General Partner

 

41



--------------------------------------------------------------------------------

to be reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate of Limited Partnership and do
all the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, the District of Columbia or other
jurisdiction in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(4), the General Partner shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
of Limited Partnership or any amendment thereto to any Limited Partner. The
General Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and any other state, the District of
Columbia or other jurisdiction in which the Partnership may elect to do business
or own property.

 

Section 7.3 Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 

Section 7.4 Reimbursement of the General Partner

A. No Compensation. Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not receive payments from the Partnership or otherwise be
compensated for its services as the general partner of the Partnership.

B. Responsibility for Partnership, General Partner and General Partner Entity
Expenses. The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s organization, the ownership of its assets and its
operations. The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all expenses it incurs relating to or resulting from the
ownership and operation of, or for the benefit of, the Partnership (including,
without limitation, (i) expenses relating to the ownership of interests in and
operation of the Partnership, (ii) compensation of the officers and employees
including, without limitation, payments under any stock option or incentive plan
that provides for stock units, or other phantom stock, pursuant to which
employees will receive payments based upon dividends on or the value of Shares,
(iii) auditing expenses, (iv) director fees and expenses of the General Partner
Entity, (v) all costs and expenses of being a public company,

 

42



--------------------------------------------------------------------------------

including costs of filings with the Securities and Exchange Commission, reports
and other distributions to its shareholders, and (vi) all costs and expenses
associated with litigation involving the General Partner and the General Partner
Entity, the Partnership or any Subsidiary); provided, however, that (i) the
amount of any such reimbursement shall be reduced by (x) any interest earned by
the General Partner with respect to bank accounts or other instruments or
accounts held by it on behalf of the Partnership as permitted in Section 7.5.A
(which interest is considered to belong to the Partnership and shall be paid
over to the Partnership to the extent not applied to reimburse the General
Partner for expenses hereunder); and (y) any amount derived by the General
Partner from any investments permitted in Section 7.5.A; (ii) if the General
Partner or General Partner Entity qualifies as a REIT, the Partnership shall not
be responsible for any taxes that the General Partner Entity would not have been
required to pay if that entity qualified as a REIT for federal income tax
purposes or any taxes imposed on the General Partner or General Partner Entity
by reason of that entity’s failure to distribute to its shareholders an amount
equal to its taxable income; (iii) the Partnership shall not be responsible for
expenses or liabilities incurred by the General Partner in connection with any
business or assets of the General Partner other than its ownership of
Partnership Interests or operation of the business of the Partnership or
ownership of interests in Qualified Assets to the extent permitted in
Section 7.5.A; and (iv) the Partnership shall not be responsible for any
expenses or liabilities of the General Partner that are excluded from the scope
of the indemnification provisions of Section 7.7.A by reason of the provisions
of clause (i), (ii) or (iii) thereof. The General Partner shall determine in
good faith the amount of expenses incurred by it or the General Partner Entity
related to the ownership of Partnership Interests or operation of, or for the
benefit of, the Partnership. If certain expenses are incurred that are related
both to the ownership of Partnership Interests or operation of, or for the
benefit of, the Partnership and to the ownership of other assets (other than
Qualified Assets as permitted under Section 7.5.A) or the operation of other
businesses, such expenses will be allocated to the Partnership and such other
entities (including the General Partner and General Partner Entity) owning such
other assets or businesses in such a manner as the General Partner in its sole
and absolute discretion deems fair and reasonable. Such reimbursements shall be
in addition to any reimbursement to the General Partner and the General Partner
Entity pursuant to Section 10.3.C and as a result of indemnification pursuant to
Section 7.7. All payments and reimbursements hereunder shall be characterized
for U.S. federal income tax purposes as expenses of the Partnership incurred on
its behalf, and not as expenses of the General Partner or General Partner
Entity.

C. Partnership Interest Issuance Expenses. The General Partner shall also be
reimbursed for all expenses it incurs relating to any issuance of Partnership
Interests, Shares, Debt of the Partnership, Funding Debt of the General Partner
or the General Partner Entity or rights, options, warrants or convertible or
exchangeable securities pursuant to Article IV (including, without limitation,
all costs, expenses, damages and other payments resulting from or arising in
connection with litigation related to any of the foregoing), all of which
expenses are considered by the Partners to constitute expenses of, and for the
benefit of, the Partnership.

D. Repurchases of Shares. If the General Partner Entity exercises its rights
under its organizational documents (or, if the General Partner is not the
General Partner Entity, the organizational documents of the General Partner
Entity) to purchase Shares or otherwise elects or is required to purchase from
its shareholders Shares in connection with a share repurchase or similar

 

43



--------------------------------------------------------------------------------

program or otherwise, or for the purpose of delivering such Shares to satisfy an
obligation under any dividend reinvestment or equity purchase program adopted by
the General Partner Entity, any employee equity purchase plan adopted by the
General Partner Entity or any similar obligation or arrangement undertaken by
the General Partner Entity in the future, the purchase price paid by the General
Partner Entity for those Shares and any other expenses incurred by the General
Partner Entity in connection with such purchase shall be considered expenses of
the Partnership and shall be reimbursable to the General Partner Entity, subject
to the conditions that: (i) if those Shares subsequently are to be sold by the
General Partner Entity, the General Partner Entity shall pay to the Partnership
any proceeds received by the General Partner Entity for those Shares (provided,
however, that a transfer of Shares for Partnership Units pursuant to Section 8.6
would not be considered a sale for such purposes); and (ii) if such Shares are
required to be cancelled pursuant to applicable law or are not retransferred by
the General Partner Entity within thirty (30) days after the purchase thereof,
the General Partner shall cause the Partnership to cancel a number of
Partnership Units (rounded to the nearest whole Partnership Unit) held by the
General Partner equal to the product attained by multiplying the number of those
Shares by a fraction, the numerator of which is one and the denominator of which
is the Conversion Factor.

E. Reimbursement not a Distribution. Except as set forth in the succeeding
sentence, if and to the extent any reimbursement made pursuant to this
Section 7.4 is determined for U.S. federal income tax purposes not to constitute
a payment of expenses of the Partnership, the amount so determined shall
constitute a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Partnership and all Partners and shall not be treated as a distribution for
purposes of computing the Partners’ Capital Accounts. Amounts deemed paid by the
Partnership to the General Partner in connection with redemption of Partnership
Units pursuant to Section 7.5.B shall be treated as a distribution for purposes
of computing the Partner’s Capital Accounts.

F. Funding for Certain Capital Transactions. In the event that the General
Partner Entity shall undertake to acquire (whether by merger, consolidation,
purchase, or otherwise) the assets or equity interests of another Person and
such acquisition shall require the payment of cash by the General Partner Entity
(whether to such Person or to any other selling party or parties in such
transaction or to one or more creditors, if any, of such Person or such selling
party or parties), (a) the Partnership shall advance to the General Partner
Entity the cash required to consummate such acquisition if, and to the extent
that, such cash is not to be obtained by the General Partner Entity through an
issuance of Shares described in Section 4.2 or pursuant to a transaction
described in Section 7.5.B, (b) the General Partner Entity shall, upon
consummation of such acquisition, transfer to the Partnership (or cause to be
transferred to the Partnership), in full and complete satisfaction of such
advance and as required by Section 7.5, the assets or equity interests of such
Person acquired by the General Partner Entity in such acquisition (or equity
interests in Persons owning all of such assets or equity interests), and
(c) pursuant to and in accordance with Section 4.2 and Section 7.5.B, the
Partnership shall issue to the General Partner, Partnership Interests and/or
rights, options, warrants or convertible or exchangeable securities of the
Partnership having designations, preferences and other rights that are
substantially the same as those of any additional Shares, other equity
securities, New Securities and/or Convertible Funding Debt, as the case may be,
issued by the General Partner Entity in connection with such acquisition
(whether issued directly to participants in

 

44



--------------------------------------------------------------------------------

the acquisition transaction or to third parties in order to obtain cash to
complete the acquisition). In addition to, and without limiting, the foregoing,
in the event that the General Partner Entity engages in a transaction in which
(x) the General Partner Entity (or a wholly owned direct or indirect Subsidiary
of the General Partner Entity) merges with another entity (referred to as the
“Parent Entity”) that is organized in the “UPREIT format” (i.e., where the
Parent Entity holds substantially all of its assets and conducts substantially
all of its operations through a partnership, limited liability company or other
entity (referred to as an “Operating Entity”)) and the General Partner Entity
survives such merger, (y) such Operating Entity merges with or is otherwise
acquired by the Partnership in exchange in whole or in part for Partnership
Interests, and (z) the General Partner Entity is required or elects to pay part
of the consideration in connection with such merger involving the Parent Entity
in the form of cash and part of the consideration in the form of Shares, the
Partnership shall distribute to the General Partner with respect to its existing
Partnership Interest an amount of cash sufficient to complete such transaction
and the General Partner shall cause the Partnership to cancel a number of
Partnership Units (rounded to the nearest whole number) held by the General
Partner equal to the product attained by multiplying the number of additional
Shares of the General Partner Entity that the General Partner Entity would have
issued to the Parent Entity or the owners of the Parent Entity in such
transaction if the entire consideration therefor were to have been paid in
Shares by a fraction, the numerator of which is one and the denominator of which
is the Conversion Factor.

 

Section 7.5 Outside Activities of the General Partner; Relationship of Shares to
Partnership Units; Funding Debt

A. General. Without the Consent of the Outside Limited Partners, the General
Partner shall not, directly or indirectly, enter into or conduct any business
other than in connection with the ownership, acquisition and disposition of
Partnership Interests as General Partner or Limited Partner and the management
of the business of the Partnership and such activities as are incidental
thereto. Without Consent of the Outside Limited Partners, the assets of the
General Partner shall be limited to Partnership Interests and permitted debt
obligations of the Partnership (as contemplated by Section 7.5.F); provided,
however, that the General Partner shall be permitted to hold such bank accounts
or similar instruments or accounts in its name as it deems necessary to carry
out its responsibilities and purposes as contemplated under this Agreement and
its organizational documents (provided that accounts held on behalf of the
Partnership to permit the General Partner to carry out its responsibilities
under this Agreement shall be considered to belong to the Partnership and the
interest earned thereon shall, subject to Section 7.4.B, be applied for the
benefit of the Partnership); and, provided further that, the General Partner
shall be permitted to acquire Qualified Assets.

B. Repurchase of Shares and Other Securities. If the General Partner Entity
exercises its rights under its organizational documents (or, if the General
Partner is not the General Partner Entity, the organizational documents of the
General Partner Entity) to purchase Shares or otherwise elects to purchase from
the holders thereof Shares, other equity securities of the General Partner
Entity, New Securities or Convertible Funding Debt, then the General Partner
Entity shall cause the Partnership to purchase from the General Partner Entity
(a) in the case of a purchase of Shares, that number of Partnership Units of the
appropriate class equal to the product obtained by multiplying the number of

 

45



--------------------------------------------------------------------------------

Shares purchased by the General Partner Entity times a fraction, the numerator
of which is one and the denominator of which is the Conversion Factor, or (b) in
the case of the purchase of any other securities on the same terms and for the
same aggregate price that the General Partner Entity purchased such securities.

C. Equity Incentive Plan. If, at any time or from time to time, the General
Partner Entity sells or otherwise issues Shares pursuant to the Equity Incentive
Plan, the General Partner Entity shall transfer or cause to be transferred the
proceeds of the sale of such Shares, if any, to the Partnership as an additional
Capital Contribution in exchange for an amount of additional Partnership Units
equal to the number of Shares so sold divided by the Conversion Factor. If the
Partnership or the General Partner Entity acquires Shares as a result of the
forfeiture of such Shares under the Equity Incentive Plan, then the General
Partner shall cause the Partnership to cancel, without payment of any
consideration to the General Partner, that number of Partnership Units of the
appropriate class equal to the number of Shares so acquired, and, if the
Partnership acquired such Shares, it shall transfer such Shares to the General
Partner for cancellation.

D. Issuances of Shares and Other Securities. So long as the common shares of the
General Partner Entity are Publicly Traded, the General Partner Entity shall not
grant, award or issue any additional Shares (other than Shares issued pursuant
to Section 8.6 hereof or pursuant to a dividend or distribution (including any
share split) of Shares to all of its shareholders that results in an adjustment
to the Conversion Factor pursuant to clause (i), (ii) or (iii) of the definition
thereof), other equity securities of the General Partner Entity, New Securities
or Convertible Funding Debt unless (i) the General Partner shall cause, pursuant
to Section 4.2.A hereof, the Partnership to issue to the General Partner,
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially the same as
those of such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be, and (ii) in exchange therefor, the
General Partner Entity transfers or otherwise causes to be transferred to the
Partnership, as an additional Capital Contribution, the proceeds from the grant,
award, or issuance of such additional Shares, other equity securities, New
Securities or Convertible Funding Debt, as the case may be, or from the exercise
of rights contained in such additional Shares, other equity securities, New
Securities or Convertible Funding Debt, as the case may be (or, in the case of
an acquisition described in Section 7.4.F in which all or a portion of the cash
required to consummate such acquisition is to be obtained by the General Partner
Entity through an issuance of Shares described in Section 4.2, the General
Partner Entity complies with such Section 7.4.F). Without limiting the
foregoing, the General Partner Entity is expressly authorized to issue
additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be, for less than fair market value, and the
General Partner is expressly authorized, pursuant to Section 4.2.A hereof, to
cause the Partnership to issue to the General Partner corresponding Partnership
Interests (for example, and not by way of limitation, the issuance of Shares and
corresponding Partnership Units pursuant to a share purchase plan providing for
purchases of Shares, either by employees or shareholders, at a discount from
fair market value or pursuant to employee share options that have an exercise
price that is less than the fair market value of the Shares, either at the time
of issuance or at the time of exercise), as long as (a) the General Partner
concludes in good faith that such issuance is in the interests of the General
Partner and the Partnership and (b) the General Partner Entity transfers all
proceeds from any such issuance or exercise to the Partnership as an additional
Capital Contribution.

 

46



--------------------------------------------------------------------------------

E. Funding Debt. The General Partner or the General Partner Entity or any wholly
owned Subsidiary of either of them may incur a Funding Debt, including, without
limitation, a Funding Debt that is convertible into Shares or otherwise
constitutes a class of New Securities (“Convertible Funding Debt”), subject to
the condition that the General Partner, the General Partner Entity or such
Subsidiary, as the case may be, lend to the Partnership the net proceeds of such
Funding Debt; provided, however, that Convertible Funding Debt shall be issued
in accordance with the provisions of Section 7.5.C above; and, provided further
that, if the General Partner Entity attempts to qualify as a REIT, the General
Partner, the General Partner Entity or such Subsidiary shall not be obligated to
lend the net proceeds of any Funding Debt to the Partnership in a manner that
would be inconsistent with the General Partner’s or General Partner Entity’s
ability to remain qualified as a REIT. If the General Partner, General Partner
Entity or such Subsidiary enters into any Funding Debt, the loan to the
Partnership shall be on comparable terms and conditions, including interest
rate, repayment schedule, costs and expenses and other financial terms, as are
applicable with respect to or incurred in connection with such Funding Debt.

F. Capital Contributions of the General Partner. The Capital Contributions by
the General Partner pursuant to Sections 7.5.C and 7.5.D will be deemed to equal
the cash contributed by the General Partner plus, in the case of cash
contributions funded by an offering of any equity interests in or other
securities of the General Partner Entity, the offering costs attributable to the
cash contributed to the Partnership to the extent not reimbursed pursuant to
Section 7.4.C and (ii) in the case of Partnership Units issued pursuant to
Section 7.5.C, an amount equal to the difference between the Value of the Shares
sold pursuant to the Equity Incentive Plan and the net proceeds of such sale.

G. Tax Loans. The General Partner or the General Partner Entity may in its sole
and absolute discretion, cause the Partnership to make an interest free loan to
the General Partner or the General Partner Entity, as applicable, provided that
the proceeds of such loans are used to satisfy any tax liabilities of the
General Partner or the General Partner Entity, as applicable.

 

Section 7.6 Transactions with Affiliates

A. Transactions with Certain Affiliates. Except as expressly permitted by this
Agreement with respect to any non-arms’ length transaction with an Affiliate,
the Partnership shall not, directly or indirectly, sell, transfer or convey any
property to, or purchase any property from, or borrow funds from, or lend funds
to, any Partner or any Affiliate of the Partnership that is not also a
Subsidiary of the Partnership, except pursuant to transactions that are
determined in good faith by the General Partner to be on terms that are fair and
reasonable.

B. Conflict Avoidance. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, a non-competition
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership and General Partner on such terms as the General Partner, in its
sole and absolute discretion, believes are advisable.

 

47



--------------------------------------------------------------------------------

C. Benefit Plans Sponsored by the Partnership. The General Partner in its sole
and absolute discretion and without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them.

 

Section 7.7 Indemnification

A. General. The Partnership shall indemnify each Indemnitee to the fullest
extent provided by the Act from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts, arising from or in connection with any and all
claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, incurred by the Indemnitee and relating to the
Partnership or the General Partner General Partner Entity or the or the
operation of, or the ownership of property by, the Indemnitee, Partnership or
the General Partner or the General Partner Entity as set forth in this Agreement
in which any such Indemnitee may be involved, or is threatened to be involved,
as a party or otherwise, unless it is established by a final determination of a
court of competent jurisdiction that: (i) the act or omission of the Indemnitee
was material to the matter giving rise to the proceeding and either was
committed in bad faith or was the result of active and deliberate dishonesty,
(ii) the Indemnitee actually received an improper personal benefit in money,
property or services or (iii) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guarantee, contractual
obligation for any indebtedness or other obligation or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A. The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 7.7.A with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and any insurance proceeds from the liability policy
covering the General Partner and any Indemnitee, and neither the General Partner
nor any Limited Partner shall have any obligation to contribute to the capital
of the Partnership or otherwise provide funds to enable the Partnership to fund
its obligations under this Section 7.7.

B. Reimbursement of Expenses. Reasonable expenses expected to be incurred by an
Indemnitee shall be paid or reimbursed by the Partnership in advance of the
final disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative made or threatened against an
Indemnitee upon receipt by the Partnership of (i) a written affirmation

 

48



--------------------------------------------------------------------------------

by the Indemnitee of the Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Partnership as authorized in this
Section 7.7 has been met and (ii) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined that the
standard of conduct has not been met.

C. No Limitation of Rights. The indemnification provided by this Section 7.7
shall be in addition to any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the
Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified. The
Partnership hereby acknowledges that the certain of directors of the General
Partner Entity, including those affiliated with GA QTS Interholdco, LLC (the
“Specified Directors”) may have certain rights to indemnification and
advancement of expenses provided by GA QTS Interholdco, LLC and certain of its
Affiliates (collectively, the “General Atlantic Indemnitors”). The Partnership
hereby agrees and acknowledges that, with respect to matters for which it is
required to provide indemnity pursuant to the terms of this Agreement, (i) it
shall be the indemnitor of first resort with respect to the Specified Directors
(i.e., its obligations to the Specified Directors are primary and any obligation
of the General Atlantic Indemnitors to advance expenses or to provide
indemnification for expenses or liabilities incurred by the Specified Directors
are secondary), (ii) it shall advance the full amount of expenses incurred and
shall be liable for the full amount of all expenses, judgments, penalties, fines
and amounts paid in settlement by the Specified Directors to the extent required
by the terms of this Agreement (or any other agreement between the Partnership
and the Specified Directors), without regard to any rights the Specified
Directors may have against the General Atlantic Indemnitors and (iii) it
irrevocably waives, relinquishes and releases the General Atlantic Indemnitors
from any and all claims against the General Atlantic Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof
related to the Partnership’s obligations set forth in clauses (i) and (ii) in
this Section 7.7.C. The Partnership further agrees that no advancement or
payment by the General Atlantic Indemnitors on behalf of the Specified Directors
with respect to any claim for which the Specified Directors have sought
indemnification from the Partnership shall affect the foregoing and the General
Atlantic Indemnitors shall have a right of contribution and/or be subrogated to
the extent of such advancement or payment to all of the rights of recovery of
the Specified Directors against the Partnership

D. Insurance. The Partnership may purchase and maintain insurance on behalf of
the Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Indemnitee or Person against such liability under the provisions of this
Agreement.

E. No Personal Liability for Partners. In no event may an Indemnitee subject any
of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

F. Interested Transactions. An Indemnitee shall not be denied indemnification in
whole or in part under this Section 7.7 because the Indemnitee had an interest
in the transaction with respect to which the indemnification applies if the
transaction was otherwise permitted by the terms of this Agreement.

 

49



--------------------------------------------------------------------------------

G. Benefit. The provisions of this Section 7.7 are also for the benefit of the
Indemnitees, their employees, officers, directors, trustees, heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons. Any amendment, modification or repeal of this
Section 7.7, or any provision hereof, shall be prospective only and shall not in
any way affect the limitation on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or related to matters
occurring, in whole or in part, prior to such amendment, modification or repeal,
regardless of when such claims may arise or be asserted.

H. Indemnification Payments Not Distributions. If and to the extent any payments
to the General Partner pursuant to this Section 7.7 constitute gross income to
the General Partner (as opposed to the repayment of advances made on behalf of
the Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.

I. Exception to Indemnification. Notwithstanding anything to the contrary in
this Agreement, the General Partner shall not be entitled to indemnification
hereunder for any loss, claim, damage, liability or expense for which the
General Partner is obligated to indemnify the Partnership under any other
agreement between the General Partner and the Partnership.

 

Section 7.8 Liability of the General Partner

A. General. Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner (which for the purposes of this Section 7.8 shall
include the directors, trustees and officers of the General Partner) shall not
be liable for monetary or other damages to the Partnership, any Partners or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission unless the General Partner acted in bad faith and the act or omission
was material to the matter giving rise to the loss, liability or benefit not
derived.

B. Obligation to Consider Interests of General Partner Entity. The Limited
Partners expressly acknowledge that the General Partner, in considering whether
to dispose of any of the Partnership assets, shall take into account the tax
consequences to the General Partner Entity of any such disposition and shall
have no liability whatsoever to the Partnership or any Limited Partner for
decisions that are based upon or influenced by such tax consequences.

C. No Obligation to Consider Separate Interests of Limited Partners or
Shareholders. The Limited Partners expressly acknowledge that the General
Partner is acting on behalf of the Partnership, its equityholders its
equityholders (and, to the extent separate, the equityholders of the General
Partner Entity), and the equityholders of the Limited Partners, and that, except
as otherwise set forth herein, the General Partner is under no obligation to
consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to Limited Partners or

 

50



--------------------------------------------------------------------------------

Assignees) in deciding whether to cause the Partnership to take (or decline to
take) any actions, and that the General Partner shall not be liable for monetary
or other damages for losses sustained, liabilities incurred or benefits not
derived by Limited Partners in connection with any decisions or actions made or
taken or declined to be made or taken, provided that the General Partner Entity
has acted in good faith and pursuant to its authority under this Agreement and
any decisions or actions taken or not taken in accordance with the terms of this
Agreement shall not constitute a breach of any duty owed to the Partnership or
the Limited Partners by law or equity, fiduciary or otherwise.

D. Actions of Agents. Subject to its obligations and duties as General Partner
set forth in Section 7.1.A, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by the General Partner in good faith.

E. Effect of Amendment. Notwithstanding any other provision contained herein,
any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

F. Limitations of Fiduciary Duty. Sections 7.1.B, 7.1.E and this Section 7.8 and
any other Section of this Agreement limiting the liability of the General
Partner and/or its trustees, directors and officers shall constitute an express
limitation of any duties, fiduciary or otherwise, that they would owe the
Partnership or the Limited Partners if such duty would be imposed by any law, in
equity or otherwise.

 

Section 7.9 Other Matters Concerning the General Partner

A. Reliance on Documents. The General Partner may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it in good faith to be genuine and to have
been signed or presented by the proper party or parties.

B. Reliance on Advisors. The General Partner may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

C. Action Through Agents. The General Partner shall have the right, in respect
of any of its powers or obligations hereunder, to act through any of its duly
authorized officers and a duly appointed attorney or attorneys-in-fact. Each
such attorney shall, to the extent provided by the General Partner in the power
of attorney, have full power and authority to do and perform all and every act
and duty that is permitted or required to be done by the General Partner
hereunder.

 

51



--------------------------------------------------------------------------------

D. Actions to Maintain REIT Status or Avoid Taxation of the General Partner
Entity. Notwithstanding any other provisions of this Agreement or the Act, if
the General Partner Entity attempts to qualify as a REIT, any action of the
General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the General Partner Entity to qualify as a
REIT or (ii) to allow the General Partner Entity to avoid incurring any
liability for taxes under Section 857 or 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

Section 7.10 Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing, in each case except to the
extent that such action imposes, or purports to impose, liability on the Limited
Partner. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

Section 7.11 Loans by Third Parties

The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the General Partner or any of its Affiliates)
with any Person upon such terms as the General Partner determines appropriate.

 

52



--------------------------------------------------------------------------------

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1 Limitation of Liability

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

 

Section 8.2 Management of Business

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3 Outside Activities of Limited Partners

Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.B hereof and to any other agreements entered into by a
Limited Partner or its Affiliates with the General Partner, the Partnership or a
Subsidiary, any Limited Partner (other than the General Partner) and any
officer, director, manager, employee, agent, trustee, Affiliate, member or
shareholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct or indirect
competition with the Partnership. Neither the Partnership nor any Partners shall
have any rights by virtue of this Agreement in any business ventures of any
Limited Partner, officer, director, manager, employee, agent, trustee,
Affiliate, member, shareholder or Assignee of any Limited Partner. None of the
Limited Partners (other than the General Partner) or any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner to the extent expressly provided herein), and no Person (other
than the General Partner) shall have any obligation pursuant to this Agreement
to offer any interest in any such business venture to the Partnership, any
Limited Partner or any such other Person, even if such opportunity is of a
character which, if presented to the Partnership, any Limited Partner or such
other Person, could be taken by such Person.

 

Section 8.4 Return of Capital

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided

 

53



--------------------------------------------------------------------------------

herein. No Limited Partner or Assignee shall have priority over any other
Limited Partner or Assignee either as to the return of Capital Contributions
(except as permitted by Section 4.2.A) or, except to the extent provided by
Exhibit C or as permitted by Sections 4.2.A, 5.1.B(i), 6.1.A and 6.1.B, or
otherwise expressly provided in this Agreement, as to profits, losses,
distributions or credits.

 

Section 8.5 Rights of Limited Partners Relating to the Partnership

A. General. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.D, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense:

 

  (1) to obtain a copy of the Partnership’s U.S. federal, state and local income
tax returns for each Fiscal Year;

 

  (2) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

 

  (3) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed;

 

  (4) to obtain true and full information regarding the amount of cash and a
description and statement of the Agreed Value of any other property or services
contributed by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each Partner became a Partner; and

 

  (5) other information regarding the affairs of the Partnership as is just and
reasonable.

B. Notice of Conversion Factor. The Partnership shall notify each Limited
Partner upon request (i) of the then current Conversion Factor and (ii) of any
changes to the Conversion Factor.

C. Notice of Extraordinary Transaction of the General Partner Entity. Prior to
making any extraordinary distributions of cash or property to its shareholders
or effecting an Extraordinary Transaction, the General Partner Entity shall
provide written notice to the Limited Partners of its intention to effect such
distribution or Extraordinary Transaction at least twenty (20) Business Days (or
such shorter period determined by the General Partner Entity in its sole and
absolute discretion) prior to the record date to determine shareholders eligible
to receive distribution or to vote upon such Extraordinary Transaction (or, if
no such record date is applicable, at least twenty (20) Business Days (or such
shorter period determined by the General Partner Entity in its sole and absolute
discretion) before consummation of such distribution). This provision for such
notice shall not be deemed (i) to permit any transaction that otherwise is
prohibited by this Agreement or requires a Consent of the Partners or (ii) to
require a Consent on the part of any one or more of the Limited

 

54



--------------------------------------------------------------------------------

Partners to a transaction that does not otherwise require Consent under this
Agreement. Each Limited Partner agrees, as a condition to the receipt of the
notice pursuant hereto, to keep confidential the information set forth therein
until such time as the General Partner Entity has made public disclosure
thereof, to use such information during such period of confidentiality solely
for purposes of determining whether to exercise the Redemption Right (if
applicable) and to execute a confidentiality agreement provided by the General
Partner Entity; provided, however, that a Limited Partner may disclose such
information to its attorney, accountant and/or financial advisor for purposes of
obtaining advice with respect to such exercise so long as such attorney,
accountant and/or financial advisor agrees to receive and hold such information
subject to this confidentiality requirement.

D. Confidentiality. Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion,
any information that (i) the General Partner reasonably believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or could damage the Partnership or its business or (ii) the Partnership is
required by law or by agreements with unaffiliated third parties to keep
confidential, provided, however, that this Section 8.5.D shall not affect the
notice requirements set forth in Section 8.5.C.

 

Section 8.6 Redemption Right

A. General. (i) Subject to Section 8.6.C and Section 11.6.E, and except as
required by Section 8.6.B(iv), at any time on or after one year following the
later of (a) the beginning of the first full calendar month following the first
date on which the common shares of the General Partner Entity are Publicly
Traded or (b) the date of the initial issuance thereof (which, in the event of
the transfer of a Class A Unit or Class B Unit, shall be deemed to be the date
that the Class A Unit or such Class B Unit, as the case may be, was issued to
the original recipient thereof for purposes of this Section 8.6), the holder of
a Class A Unit or a Class B Unit (if other than the General Partner Entity or
any Subsidiary of the General Partner Entity) shall have the right (the
“Redemption Right”) to require the Partnership to redeem such Partnership Unit,
with such redemption to occur on the Specified Redemption Date and at a
redemption price equal to and in the form of the Cash Amount to be paid by the
Partnership. Any such Redemption Right shall be exercised pursuant to a Notice
of Redemption delivered to the Partnership (with a copy to the General Partner
Entity) by the holder of the Partnership Units who is exercising the Redemption
Right (the “Redeeming Partner”). A Limited Partner may exercise the Redemption
Right from time to time, without limitation as to frequency, with respect to
part or all of the Partnership Units that it owns, as selected by the Limited
Partner, provided, however, that a Limited Partner may not exercise the
Redemption Right for fewer than one thousand (1,000) Partnership Units of a
particular class unless such Redeeming Partner then holds fewer than one
thousand (1,000) Partnership Units in that class, in which event the Redeeming
Partner must exercise the Redemption Right for all of the Partnership Units held
by such Redeeming Partner in that class, and provided further that, with respect
to a Limited Partner which is an entity, such Limited Partner may exercise the
Redemption Right for fewer than one thousand (1,000) Partnership Units without
regard to whether or not such Limited Partner is exercising the Redemption Right
for all of the Partnership Units held by such Limited

 

55



--------------------------------------------------------------------------------

Partner as long as such Limited Partner is exercising the Redemption Right on
behalf of one or more of its equity owners in respect of one hundred percent
(100%) of such equity owners’ interests in such Limited Partner. For purposes
hereof, a Class A Unit issued upon conversion of a Class B Unit shall be deemed
to have been issued when the Class B Unit was issued.

(ii) The Redeeming Partner shall have no right with respect to any Partnership
Units so redeemed to receive any distributions paid in respect of a Partnership
Record Date for distributions in respect of Partnership Units after the
Specified Redemption Date with respect to such Partnership Units.

(iii) The Assignee of any Limited Partner may exercise the rights of such
Limited Partner pursuant to this Section 8.6, and such Limited Partner shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such Limited Partner’s Assignee. In connection with
any exercise of such rights by such Assignee on behalf of such Limited Partner,
the Cash Amount shall be paid by the Partnership directly to such Assignee and
not to such Limited Partner.

(iv) Notwithstanding the foregoing, and subject to Section 8.6.B(iv), if the
General Partner Entity provides notice to the Limited Partners pursuant to
Section 8.5.C hereof, the Redemption Right shall be exercisable, without regard
to whether the Partnership Units have been outstanding for any specified period,
during the period commencing on the date on which the General Partner Entity
provides such notice and ending on the record date to determine shareholders
eligible to receive such distribution or participate in such Extraordinary
Transaction. If this subparagraph (iv) applies, the Specified Redemption Date is
the date on which the Partnership and the General Partner receive notice of
exercise of the Redemption Right, rather than ten (10) Business Days after
receipt of the Notice of Redemption.

B. General Partner Entity Assumption of Redemption Right. (i) If a Limited
Partner has delivered a Notice of Redemption, the General Partner Entity may, in
its sole and absolute discretion (subject to the limitations on ownership and
transfer of Shares set forth in the organizational documents of the General
Partner, or, if the General Partner is not the General Partner Entity, the
organizational documents of the General Partner Entity), elect to assume
directly and satisfy a Redemption Right. If such election is made by the General
Partner Entity, the Partnership shall determine whether the General Partner
Entity shall pay the Redemption Amount in the form of the Cash Amount or the
Shares Amount. The Partnership’s decision regarding whether such payment shall
be made in the form of the Cash Amount or the Shares Amount shall be made by the
General Partner, in its capacity as the general partner of the Partnership and
in its sole and absolute discretion. Payment of the Redemption Amount in the
form of Shares shall be in Shares duly authorized, validly issued, fully paid
and nonassessable and if applicable, free and clear of any pledge, lien,
encumbrance or restriction, other than those provided in the organizational
documents of the General Partner Entity, the Securities Act, relevant state
securities or blue sky laws and any applicable registration rights agreement
with respect to such Shares entered into by the Redeeming Partner, and shall
bear a legend in form and substance determined by the General Partner Entity.
Upon such payment by the General Partner Entity, the General Partner Entity
shall acquire the Partnership Units offered for redemption by the Redeeming
Partner and shall be treated for all

 

56



--------------------------------------------------------------------------------

purposes of this Agreement as the owner of such Partnership Units. Unless the
General Partner Entity, in its sole and absolute discretion, shall exercise its
right to assume directly and satisfy the Redemption Right, the General Partner
Entity shall not have any obligation to the Redeeming Partner or to the
Partnership with respect to the Redeeming Partner’s exercise of the Redemption
Right. If the General Partner Entity shall exercise its right to assume directly
and satisfy the Redemption Right in the manner described in the first sentence
of this Section 8.6B and shall fully perform its obligations in connection
therewith, the Partnership shall have no right or obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership and the
General Partner Entity shall, for U.S. federal income tax purposes, treat the
transaction between the General Partner Entity and the Redeeming Partner as a
sale of the Redeeming Partner’s Partnership Units to the General Partner Entity.

(ii) If the General Partner Entity determines that the General Partner Entity
shall pay the Redeeming Partner the Redemption Amount in the form of Shares, the
total number of Shares to be paid to the Redeeming Partner in exchange for the
Redeeming Partner’s Partnership Units shall be the applicable Shares Amount. If
this amount is not a whole number of Shares, the Redeeming Partner shall be paid
(i) that number of Shares which equals the nearest whole number less than such
amount plus (ii) an amount of cash which the General Partner Entity determines,
in its reasonable discretion, to represent the fair value of the remaining
fractional Share which would otherwise be payable to the Redeeming Partner.

(iii) Each Redeeming Partner agrees to execute such documents or provide such
information or materials as the General Partner Entity may reasonably require in
connection with the issuance of Shares upon exercise of the Redemption Right.

(iv) Notwithstanding anything to the contrary set forth in this Section 8.6, but
subject to Section 8.6.C and Section 11.6.E, in the event of an Extraordinary
Transaction, unless the Redemption Rights with respect to any Partnership Units
have been earlier exercised in accordance with the other provisions of this
Section 8.6, the General Partner shall have the right, exercisable in its sole
and absolute discretion by written notice to the Limited Partners, no later than
the date on which the Extraordinary Transaction is consummated, to require
(x) the Redemption Rights of all Limited Partners to be deemed to be
automatically exercised, (y) the General Partner Entity to be deemed to have
elected to assume the obligation to satisfy all such Redemption Rights by
payment of applicable Share Amounts, all without regard to whether the
Partnership Units have been outstanding for any specified period, and (z) the
Specified Redemption Date in such case shall be deemed to be the date on which
the Extraordinary Transaction is consummated, rather than ten (10) Business Days
after receipt of the Notice of Redemption. Provided that the General Partner
exercises the right provided in this paragraph, the requirement set forth in
Section 11.2.B(ii) shall be deemed to have been met with respect to such
Extraordinary Transaction.

C. Exceptions to Exercise of Redemption Right. Notwithstanding the provisions of
Sections 8.6.A and 8.6.B, a Partner shall not be entitled to exercise the
Redemption Right pursuant to Section 8.6.A if (but only as long as) the delivery
of Shares to such Partner on the Specified Redemption Date would (i) be
prohibited under the restrictions on the ownership or transfer of

 

57



--------------------------------------------------------------------------------

Shares in the organizational documents of the General Partner (or, if the
General Partner is not the General Partner Entity, the organizational documents
of the General Partner Entity), (iii) be prohibited under applicable federal or
state securities laws or regulations (in each case regardless of whether the
General Partner Entity would in fact assume and satisfy the Redemption Right),
(iii) without limiting the foregoing, result in the General Partner’s Shares
being owned by fewer than 100 persons (determined without reference to rules of
attribution), (iv) without limiting the foregoing, result in the Partnership
being “closely held” within the meaning of Section 856(h) of the Code or cause
the General Partner to own, actually or constructively, ten percent (10%) or
more of the ownership interests in a tenant of the General Partner, the
Partnership or a subsidiary of the Partnership’s real property within the
meaning of Section 856(d)(2)(B) of the Code, and (v) without limiting the
foregoing, cause the acquisition of the Shares by the Redeeming Partner to be
“integrated” with any other distribution of Shares for purposes of complying
with the registration provision of the Securities Act, as amended.
Notwithstanding the foregoing, the General Partner may, in its sole and absolute
discretion, waive such prohibition set forth in this Section 8.6.C.

D. No Liens on Partnership Units Delivered for Redemption. Each Limited Partner
covenants and agrees that all Partnership Units delivered for redemption shall
be delivered to the Partnership or the General Partner Entity, as the case may
be, free and clear of all liens; and, notwithstanding anything contained herein
to the contrary, neither the General Partner Entity nor the Partnership shall be
under any obligation to acquire Partnership Units which are or may be subject to
any liens. Each Limited Partner further agrees that, if any Federal, state or
local tax is payable as a result of the transfer of its Partnership Units to the
Partnership or the General Partner Entity, such Limited Partner shall assume and
pay such transfer tax.

E. Additional Partnership Interests; Modification of Holding Period. If the
Partnership issues Partnership Interests to any Additional Limited Partner
pursuant to Article IV, the General Partner may make such revisions to this
Section 8.6 as it determines are necessary to reflect the issuance of such
Partnership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Partnership Interests which differ
from those set forth in this Agreement); provided, however, that no such
revisions shall materially adversely affect the rights of any other Limited
Partner to exercise its Redemption Right without that Limited Partner’s prior
written consent. In addition, the General Partner may, with respect to any
holder or holders of Partnership Units, at any time and from time to time, as it
shall determine in its sole and absolute discretion, (i) reduce or waive the
length of the period prior to which such holder or holders may not exercise the
Redemption Right or (ii) reduce or waive the length of the period between the
exercise of the Redemption Right and the Specified Redemption Date.

ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1 Records and Accounting

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists

 

58



--------------------------------------------------------------------------------

and copies of documents required to be provided pursuant to Section 9.3. Any
records maintained by or on behalf of the Partnership in the regular course of
its business may be kept on, or be in the form of, punch cards, magnetic tape,
photographs, micrographics or any other information storage device, provided,
however, that the records so maintained are convertible into clearly legible
written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial and tax reporting purposes, on an accrual
basis in accordance with generally accepted accounting principles.

 

Section 9.2 Fiscal Year

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3 Reports

A. Annual Reports. As soon as practicable, but in no event later than the date
on which the General Partner Entity mails its annual report to its shareholders,
the General Partner Entity shall cause to be mailed to each Limited Partner an
annual report, as of the close of the most recently ended Fiscal Year,
containing financial statements of the Partnership, or of the General Partner
Entity (and, if different, the General Partner) if such statements are prepared
on a consolidated basis with the Partnership, for such Fiscal Year, presented in
accordance with generally accepted accounting principles, such statements to be
audited by a nationally recognized “Big Four” firm of independent public
accountants selected by the General Partner Entity.

B. Quarterly Reports. If and to the extent that the General Partner Entity mails
quarterly reports to its shareholders, as soon as practicable, but in no event
later than the date on such reports are mailed, the General Partner Entity shall
cause to be mailed to each Limited Partner a report containing unaudited
financial statements, as of the last day of such fiscal quarter, of the
Partnership, or of the General Partner Entity (and, if different, the General
Partner) if such statements are prepared on a consolidated basis with the
Partnership, and such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.

ARTICLE X

TAX MATTERS

 

Section 10.1 Preparation of Tax Returns

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

 

Section 10.2 Tax Elections

A. Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code

 

59



--------------------------------------------------------------------------------

(including the election under Section 754 of the Code). The General Partner
shall have the right to seek to revoke any such election upon the General
Partner’s determination in its sole and absolute discretion that such revocation
is in the best interests of the Partners.

B. Without limiting the foregoing, the Partners, intending to be legally bound,
hereby authorize the General Partner, on behalf of the Partnership, to make an
election (the “LV Safe Harbor Election”) to have the “liquidation value” safe
harbor provided in Proposed Treasury Regulation § 1.83-3(1) and the Proposed
Revenue Procedure set forth in Internal Revenue Service Notice 2005-43, as such
safe harbor may be modified when such proposed guidance is issued in final form
or as amended by subsequently issued guidance (the “LV Safe Harbor”), apply to
LTIP Units and any interest in the Partnership transferred to, or for the
benefit of, a service provider while the Safe Harbor Election remains effective,
to the extent such interest meets the LV Safe Harbor requirements (collectively,
such interests are referred to as “LV Safe Harbor Interests”). The Tax Matters
Partner is authorized and directed to execute and file the LV Safe Harbor
Election on behalf of the Partnership and the Partners. The Partnership and the
Partners (including any person to whom an LTIP Unit or other interest in the
Partnership is transferred in connection with the performance of services)
hereby agree to comply with all requirements of the LV Safe Harbor (including
forfeiture allocations) with respect to all LV Safe Harbor Interests and to
prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of LV Safe Harbor Interests consistent
with such final LV Safe Harbor guidance. The Partnership is also authorized to
take such actions as are necessary to achieve, under the LV Safe Harbor, the
effect that the election and compliance with all requirements of the LV Safe
Harbor referred to above would be intended to achieve under Proposed Treasury
Regulation § 1.83-3, including amending this Agreement.

 

Section 10.3 Tax Matters Partner

A. General. The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. Pursuant to Section 6223(c)(3) of
the Code, upon receipt of notice from the IRS of the beginning of an
administrative proceeding with respect to the Partnership, the tax matters
partner shall furnish the IRS with the name, address, taxpayer identification
number and profit interest of each of the Limited Partners and any Assignees;
provided, however, that such information is provided to the Partnership by the
Limited Partners.

B. Powers. The tax matters partner is authorized, but not required:

 

  (1) to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in
Section 6231(a)(8) of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);

 

60



--------------------------------------------------------------------------------

  (2) if a notice of a final administrative adjustment at the Partnership level
of any item required to be taken into account by a Partner for tax purposes (a
“final adjustment”) is mailed to the tax matters partner, to seek judicial
review of such final adjustment, including the filing of a petition for
readjustment with the Tax Court or the filing of a complaint for refund with the
United States Claims Court or the District Court of the United States for the
district in which the Partnership’s principal place of business is located;

 

  (3) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 

  (4) to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

  (5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item;

 

  (6) to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or regulations; and

 

  (7) to take any other action required by the Code and Regulations in
connection with its role as tax matters partner.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such audit or proceeding referred to in clause
(6) above, except to the extent required by law, is a matter in the sole and
absolute discretion of the tax matters partner and the provisions relating to
indemnification of the General Partner set forth in Section 7.7 shall be fully
applicable to the tax matters partner in its capacity as such.

C. Reimbursement. The tax matters partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax matters partner
in performing its duties as such (including legal and accounting fees and
expenses) shall be borne by the Partnership. Nothing herein shall be construed
to restrict the Partnership from engaging an accounting firm and/or law firm to
assist the tax matters partner in discharging its duties hereunder, so long as
the compensation paid by the Partnership for such services is reasonable.

 

Section 10.4 Organizational Expenses

The Partnership shall elect to deduct expenses as provided in Section 709 of the
Code.

 

61



--------------------------------------------------------------------------------

Section 10.5 Withholding

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of U.S. federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any cash or property
distributable, allocable or otherwise transferred to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Section 1441, 1442, 1445, or
1446 of the Code. Any amount withheld with respect to a Limited Partner pursuant
to this Section 10.5 shall be treated as paid or distributed, as applicable, to
such Limited Partner for all purposes under this Agreement. Any amount paid on
behalf of or with respect to a Limited Partner, in excess of any such withheld
amount, shall constitute a loan by the Partnership to such Limited Partner,
which loan shall be repaid by such Limited Partner within fifteen (15) days
after notice from the General Partner that such payment must be made unless
(i) the Partnership withholds such payment from a distribution which would
otherwise be made to the Limited Partner or (ii) the General Partner determines,
in its sole and absolute discretion, that such payment may be satisfied out of
the available funds of the Partnership which would, but for such payment, be
distributed to the Limited Partner. Any amounts withheld pursuant to the
foregoing clauses (i) or (ii) shall be treated as having been distributed or
otherwise paid to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. Any amounts payable by a Limited Partner hereunder shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal,
plus four (4) percentage points (but not higher than the maximum rate that may
be charged under applicable law) from the date such amount is due (i.e., fifteen
(15) days after demand) until such amount is paid in full. Each Limited Partner
shall take such actions as the Partnership or the General Partner shall request
to perfect or enforce the security interest created hereunder.

ARTICLE XI

TRANSFERS AND WITHDRAWALS

 

Section 11.1 Transfer

A. Definition. The term “transfer,” when used in this Article XI with respect to
a Partnership Interest or a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partner Interest to another Person or by which a Limited Partner
purports to assign all or any part of its Limited Partner Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
The term “transfer” when used in this Article XI does not include any redemption
or repurchase of Partnership Units by the Partnership from a Partner or
acquisition of Partnership Units from a Limited Partner by the General Partner
Entity pursuant to Section 8.6 or otherwise. No part of the interest of a
Limited Partner shall be subject to the claims of any creditor, any spouse for
alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered except as may be specifically provided for
in this Agreement.

 

62



--------------------------------------------------------------------------------

B. General. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article XI.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article XI shall be null and void.

 

Section 11.2 Transfers of Partnership Interests of General Partner

A. General. The General Partner may not transfer any of its Partnership
Interests except in connection with (i) a transaction permitted under
Section 11.2.B, (ii) any merger (including a triangular merger), consolidation
or other combination with or into another Person following the consummation of
which the equity holders of the surviving entity are substantially identical to
the shareholders of the General Partner prior to such transaction, or (iii) as
otherwise expressly permitted under this Agreement, nor shall the General
Partner withdraw as the General Partner except in connection with a transaction
permitted under Section 11.2.B or any merger, consolidation, or other
combination permitted under clause (ii) of this Section 11.2.A or as otherwise
expressly permitted under this Agreement.

B. Termination Transaction. The General Partner Entity shall not engage in any
merger (including, without limitation, a triangular merger), consolidation or
other combination with or into another Person (other than any transaction
permitted by Section 11.2.A), sale of all or substantially all of its assets or
any reclassification, recapitalization or other similar change in the
outstanding Shares (other than a change in par value, or from par value to no
par value, or as a result of a subdivision or combination as described in the
definition of “Conversion Factor”) (“Termination Transaction”), unless: (i) the
Termination Transaction has been approved by the Consent of Partners holding
Partnership Interests representing more than fifty percent (50%) of the
Percentage Interest of the Class A Units (including Class A Units held by the
General Partner), and (ii) all Partners either will receive, or will have the
right to receive, in connection with the Termination Transaction, for each
Partnership Unit, an amount of cash, securities, or other property equal to the
product of the Conversion Factor and the greatest amount of cash, securities or
other property paid to a holder of Shares, if any, corresponding to such Unit in
consideration of one such Share at any time during the period from and after the
date on which the Termination Transaction is consummated; provided, however,
that, if in connection with the Termination Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of the
percentage required for the approval of mergers under the organizational
documents of the General Partner Entity, each holder of Partnership Units shall
receive, or shall have the right to receive, the greatest amount of cash,
securities, or other property which such holder would have received had it
exercised the Redemption Right and received Shares in exchange for its
Partnership Units immediately prior to the expiration of such purchase, tender
or exchange offer and had thereupon accepted such purchase, tender or exchange
offer.

C. Creation of New General Partner. The General Partner shall not enter into an
agreement or other arrangement providing for or facilitating the creation of a
general partner of the Partnership other than the General Partner Entity, unless
the successor general partner executes and

 

63



--------------------------------------------------------------------------------

delivers a counterpart to this Agreement pursuant to which such successor
general partner agrees to be fully bound by all of the terms and conditions
contained herein that are applicable to the General Partner or General Partner
Entity.

 

Section 11.3 Limited Partners’ Rights to Transfer

A. General. Except to the extent expressly permitted in Sections 11.3.B and
11.3.C or in connection with the exercise of a Redemption Right pursuant to
Section 8.6, a Limited Partner may not transfer any portion of its Partnership
Interest, or any of such Limited Partner’s rights as a Limited Partner, without
the prior written consent of the General Partner, which consent may be withheld
in the General Partner’s sole and absolute discretion. Any transfer otherwise
permitted under Sections 11.3.B and 11.3.C shall be subject to the conditions
set forth in Section 11.3.D and 11.3.E, and all permitted transfers shall be
subject to Section 11.5 and Section 11.6. Notwithstanding anything to the
contrary set forth in this Section 11.3, no Limited Partner may transfer any
LTIP Units without the consent of the General Partner.

B. Incapacitated Limited Partner. If a Limited Partner is subject to Incapacity,
the executor, administrator, trustee, committee, guardian, conservator or
receiver of such Limited Partner’s estate shall have all the rights of a Limited
Partner, but not more rights than those enjoyed by other Limited Partner, for
the purpose of settling or managing the estate and such power as the
Incapacitated Limited Partner possessed to transfer all or any part of its
interest in the Partnership. The Incapacity of a Limited Partner, in and of
itself, shall not dissolve or terminate the Partnership.

C. Permitted Transfers. A Limited Partner may transfer, with or without the
consent of the General Partner, all or a portion of its Partnership Interest
(other than LTIP Units) (i) in the case of a Limited Partner who is an
individual, to a member of his Immediate Family, any trust formed for the
benefit of himself and/or members of his Immediate Family, or any partnership,
limited liability company, joint venture, corporation or other business entity
comprised only of himself and/or members of his Immediate Family and entities
the ownership interests in which are owned by or for the benefit of himself
and/or members of his Immediate Family, (ii) in the case of a Limited Partner
which is a trust, to the beneficiaries of such trust, (iii) in the case of a
Limited Partner which is a partnership, limited liability company, joint
venture, corporation or other business entity to which Units were transferred
pursuant to clause (i) above, to its partners, owners or shareholders, as the
case may be, who are members of the Immediate Family of or are actually the
Person(s) who transferred Partnership Units to it pursuant to clause (i) above,
(iv) in the case of a Limited Partner which acquired Partnership Units as of the
date hereof and which is a partnership, limited liability company, joint
venture, corporation or other business entity, to its partners, owners,
shareholders or Affiliates thereof, as the case may be, or the Persons owning
the beneficial interests in any of its partners, owners or shareholders or
Affiliates thereof (it being understood that this clause (iv) will apply to all
of each Person’s Interests whether the Partnership Units relating thereto were
acquired on the date hereof or hereafter), (v) in the case of a Limited Partner
which is a partnership, limited liability company, joint venture, corporation or
other business entity other than any of the foregoing described in clause
(iii) or (iv), in accordance with the terms of any agreement between such
Limited Partner and the Partnership pursuant to which such Partnership Interest
was issued, (vi) pursuant to a gift or other transfer without consideration,
(vii) pursuant to applicable laws of descent or

 

64



--------------------------------------------------------------------------------

distribution, (viii) to another Limited Partner, and (ix) pursuant to a grant of
security interest or other encumbrance thereof effectuated in a bona fide pledge
transaction with a bona fide financial institution as a result of the exercise
of remedies related thereto, subject to the provisions of Section 11.3.E hereof.
A trust or other entity will be considered formed “for the benefit” of a
Partner’s Immediate Family even though some other Person has a remainder
interest under or with respect to such trust or other entity.

D. No Transfers Violating Securities Laws. The General Partner may prohibit any
transfer of Partnership Units by a Limited Partner unless it receives a written
opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Partnership) to such Limited Partner to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Partnership or the Partnership Unit or, at
the option of the Partnership, an opinion of legal counsel to the Partnership to
the same effect.

E. No Transfers to Holders of Nonrecourse Liabilities. No pledge or transfer of
any Partnership Units may be made to a lender to the Partnership or any Person
who is related (within the meaning of Section 1.752-4(b) of the Regulations) to
any lender to the Partnership whose loan otherwise constitutes a Nonrecourse
Liability unless (i) the General Partner is provided prior written notice
thereof and (ii) the lender enters into an arrangement with the Partnership and
the General Partner to exchange or redeem for the Redemption Amount any
Partnership Units in which a security interest is held simultaneously with the
time at which such lender would be deemed to be a partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code.

 

Section 11.4 Substituted Limited Partners

A. Consent of General Partner. No Limited Partners shall have the right to
substitute a transferee as a Limited Partner in its place. The General Partner
shall, however, have the right to consent to the admission of a transferee of
the interest of a Limited Partner pursuant to this Section 11.4 as a Substituted
Limited Partner, which consent may be given or withheld by the General Partner
in its sole and absolute discretion. The General Partner’s failure or refusal to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership, the
General Partner or any Partner. The General Partner hereby grants its consent to
the admission as a Substituted Limited Partner to any bona fide financial
institution that loans money or otherwise extends credit to a holder of
Partnership Units (other than LTIP Units) and thereafter becomes the owner of
such Partnership Units pursuant to the exercise by such financial institution of
its rights under a pledge of such Partnership Units granted in connection with
such loan or extension of credit.

B. Rights of Substituted Partner. A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement. The admission of any transferee as a
Substituted Limited Partner shall be conditioned upon the transferee executing
and delivering to the Partnership an acceptance of all the terms and conditions
of this Agreement (including, without limitation, the provisions of
Section 15.11) and such other documents or instruments as may be required to
effect the admission.

 

65



--------------------------------------------------------------------------------

C. Partner Registry. Upon the admission of a Substituted Limited Partner, the
General Partner shall update the Partner Registry in the books and records of
the Partnership as it deems necessary to reflect such admission in the Partner
Registry.

 

Section 11.5 Assignees

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain, loss and Recapture Income
attributable to the Partnership Units assigned to such transferee, and shall
have the rights granted to the Limited Partners under Section 8.6, but shall not
be deemed to be a holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Partnership Units in any
matter presented to the Limited Partners for a vote (such Partnership Units
being deemed to have been voted on such matter in the same proportion as all
other Partnership Units held by Limited Partners are voted). If any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

 

Section 11.6 General Provisions

A. Withdrawal of Limited Partner. No Limited Partner may withdraw from the
Partnership other than as a result of a permitted transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI, or
pursuant to redemption of all of its Partnership Units under Section 8.6.

B. Termination of Status as Limited Partner. Any Limited Partner who shall
transfer all of its Partnership Units in a transfer permitted pursuant to this
Article XI or pursuant to redemption of all of its Partnership Units under
Section 8.6 shall cease to be a Limited Partner.

C. Timing of Transfers. Transfers pursuant to this Article XI may only be made
upon ten (10) Business Days prior notice to the General Partner, unless the
General Partner otherwise agrees.

D. Allocations. If any Partnership Interest is transferred during any quarterly
segment of the Partnership’s fiscal year in compliance with the provisions of
this Article XI or redeemed or transferred pursuant to Section 8.6, Net Income,
Net Losses, each item thereof and all other items attributable to such interest
for such fiscal year shall be divided and allocated between the transferor
Partner and the transferee Partner by taking into account their varying
interests during the fiscal year in accordance with Section 706(d) of the Code
and corresponding Regulations, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly, or a monthly proration period, in which event Net Income,
Net Losses, each

 

66



--------------------------------------------------------------------------------

item thereof and all other items attributable to such interest for such fiscal
year shall be prorated based upon the applicable method selected by the General
Partner). Solely for purposes of making such allocations, each of such items for
the calendar month in which the transfer or redemption occurs shall be allocated
to the Person who is a Partner as of midnight on the last day of said month. All
distributions of Available Cash attributable to any Partnership Unit with
respect to which the Partnership Record Date is before the date of such
transfer, assignment or redemption shall be made to the transferor Partner or
the Redeeming Partner, as the case may be, and, in the case of a transfer or
assignment other than a redemption, all distributions of Available Cash
thereafter attributable to such Partnership Unit shall be made to the transferee
Partner.

E. Additional Restrictions. Notwithstanding anything to the contrary herein, and
in addition to any other restrictions on transfer contained herein or in the
Equity Incentive Plan, including, without limitation, the provisions of
Article VII and this Article XI, in no event may any transfer or assignment of a
Partnership Interest by any Partner (including pursuant to Section 8.6) be made
without the express consent of the General Partner, in its sole and absolute
discretion, (i) to any person or entity who lacks the legal right, power or
capacity to own a Partnership Interest; (ii) in violation of applicable law;
(iii) of any component portion of a Partnership Interest, such as the Capital
Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) if in the opinion of legal counsel to
the Partnership there is a significant risk that such transfer would cause a
termination of the Partnership for U.S. federal or state income tax purposes
(except as a result of the redemption or exchange for Shares of all Partnership
Units held by all Limited Partners other than the General Partner, or any
Subsidiary of either, or pursuant to a transaction expressly permitted under
Section 11.2); (v) if in the opinion of counsel to the Partnership, there is a
significant risk that such transfer would cause the Partnership to cease to be
classified as a partnership for U.S. federal income tax purposes (except as a
result of the redemption or exchange for Shares of all Units held by all Limited
Partners other than the General Partner, or any Subsidiary of either, or
pursuant to a transaction expressly permitted under Section 11.2); (vi) if such
transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (vii) if such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code or such transfer causes the Partnership to become a “publicly traded
partnership,” as such term is defined in Section 469(k)(2) or Section 7704(b) of
the Code (provided, however, that, this clause (vii) shall not be the basis for
limiting or restricting in any manner the exercise of the Redemption Right under
Section 8.6 unless, and only to the extent that, outside tax counsel provides to
the General Partner an opinion to the effect that, in the absence of such
limitation or restriction, there is a significant risk that the Partnership will
be treated as a “publicly traded partnership” and, by reason thereof, taxable as
a corporation); (viii) if such transfer subjects the Partnership or the
activities of the Partnership to regulation under the Investment Company Act of
1940, the Investment Advisors Act of 1940 or ERISA, each as amended; (ix) if the
General Partner Entity attempts to qualify as a REIT and, in the opinion of
legal counsel for the Partnership, there is a risk that such transfer would
adversely affect the ability of the General Partner Entity to continue to
qualify as a REIT or subject the General Partner Entity to any additional taxes
under Section 857 and Section 4981 of the Code.

 

67



--------------------------------------------------------------------------------

F. Avoidance of “Publicly Traded Partnership” Status. The General Partner shall
monitor the transfers of interests in the Partnership to determine (i) if such
interests are being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The General Partner shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Partnership of transfers made on such markets and, except as otherwise
provided herein, to insure that at least one of the Safe Harbors is met;
provided, however, that the foregoing shall not authorize the General Partner to
limit or restrict in any manner the right of any holder of a Partnership Unit to
exercise the Redemption Right in accordance with the terms of Section 8.6
unless, and only to the extent that, outside tax counsel provides to the General
Partner an opinion to the effect that, in the absence of such limitation or
restriction, there is a significant risk that the Partnership will be treated as
a “publicly traded partnership” and, by reason thereof, taxable as a
corporation.

ARTICLE XII

ADMISSION OF PARTNERS

 

Section 12.1 Admission of a Successor General Partner

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In such case, the admission shall be subject to such
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

 

Section 12.2 Admission of Additional Limited Partners

A. General. No Person shall be admitted as an Additional Limited Partner without
the consent of the General Partner, which consent shall be given or withheld in
the General Partner’s sole and absolute discretion. A Person who makes a Capital
Contribution to the Partnership in accordance with this Agreement or who
exercises an option to receive Partnership Units shall be admitted to the
Partnership as an Additional Limited Partner only with the consent of the
General Partner and only upon furnishing to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 15.11 and (ii) such other documents or instruments
as may be required in the discretion of the General Partner to effect such
Person’s admission as an Additional Limited Partner. The admission of any Person
as an Additional Limited Partner shall become effective on the date upon which
the name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.

 

68



--------------------------------------------------------------------------------

B. Allocations to Additional Limited Partners. If any Additional Limited Partner
is admitted to the Partnership on any day other than the first day of a Fiscal
Year, then Net Income, Net Losses, each item thereof and all other items
allocable among Partners and Assignees for such Fiscal Year shall be allocated
among such Additional Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Fiscal Year in accordance
with Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly or monthly proration method, in which event Net Income,
Net Losses, and each item thereof would be prorated based upon the applicable
period selected by the General Partner). Solely for purposes of making such
allocations, each of such items for the calendar month in which an admission of
any Additional Limited Partner occurs shall be allocated among all the Partners
and Assignees including such Additional Limited Partner. All distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such admission shall be made solely to Partners and Assignees other than
the Additional Limited Partner, and all distributions of Available Cash
thereafter shall be made to all the Partners and Assignees including such
Additional Limited Partner.

 

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment to the Partner Registry) and, if
required by law, shall prepare and file an amendment to the Certificate of
Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 15.11 hereof.

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

 

Section 13.1 Dissolution

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (“Liquidating
Events”):

(i) an event of withdrawal of the General Partner (other than an event of
bankruptcy), unless within ninety (90) days after the withdrawal, the Consent of
the Outside Limited Partners to continue the business of the Partnership and to
the appointment, effective as of the date of withdrawal, of a substitute General
Partner is obtained;

(ii) an election to dissolve the Partnership made by the General Partner in its
sole and absolute discretion;

 

69



--------------------------------------------------------------------------------

(iii) entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;

(iv) the sale of all or substantially all of the assets and properties of the
Partnership for cash or for marketable securities; or

(v) a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to or at the time of the entry of such order or judgment, the Consent of the
Partners holding more than 50% of the Percentage Interests represented by the
Class A Units is obtained to continue the business of the Partnership and to the
appointment, effective as of a date prior to the date of such order or judgment,
of a substitute General Partner.

 

Section 13.2 Winding Up

A. General. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, if there is no remaining General Partner, any Person
elected by a majority in interest of the Limited Partners (the “Liquidator”))
shall be responsible for overseeing the winding up and dissolution of the
Partnership and shall take full account of the Partnership’s liabilities and
property and the Partnership property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
(which may, to the extent determined by the General Partner, include equity or
other securities of the General Partner or any other entity) shall be applied
and distributed in the following order:

 

  (1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

 

  (2) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

 

  (3) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the Limited Partners;

 

  (4) Fourth, to the holders of Partnership Interests that are entitled to any
preference in distribution upon liquidation in accordance with the rights of any
such class or series of Partnership Interests (and, within each such class or
series, to each holder thereof pro rata based on its Percentage Interest in such
class); and

 

  (5) Fifth, the balance, if any, to the Partners, including without limitation
the holders of the Vested Class RS LTIP Units and the Vested Class O LTIP Units,
in proportion to their respective positive Capital Account balances, determined
after giving effect to all contributions, distributions, and allocations for all
periods.

 

70



--------------------------------------------------------------------------------

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

B. Deferred Liquidation. Notwithstanding the provisions of Section 13.2.A which
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) or
distribute to the Partners, in lieu of cash, in accordance with the provisions
of Section 13.2.A, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation. Any such distributions in kind
shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Partners, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

 

Section 13.3 Compliance with Timing Requirements of Regulations; Restoration of
Deficit Capital Accounts

A. Timing of Distributions. If the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
under this Article XIII to the General Partner and Limited Partners who have
positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2). In the discretion of the General Partner a pro
rata portion of the distributions that would otherwise be made to the General
Partner and Limited Partners pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership (in which case the
assets of any such trust shall be distributed to the General Partner and Limited
Partners from time to time, in the reasonable discretion of the General Partner,
in the same proportions as the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement); or (B) withheld to provide a
reasonable reserve for Partnership liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership; provided, however, that such withheld amounts shall be distributed
to the General Partner and Limited Partners as soon as practicable.

B. Restoration of Deficit Capital Accounts Upon Liquidation of the Partnership.
If any Partner has a deficit balance in its Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation

 

71



--------------------------------------------------------------------------------

occurs), such Partner shall have no obligation to make any contribution to the
capital of the Partnership with respect to such deficit, and such deficit shall
not be considered a debt owed to the Partnership or to any other Person for any
purpose whatsoever, except as otherwise set forth in this Section 13.3.B, or as
otherwise expressly agreed in writing by the affected Partner and the
Partnership after the date hereof. Notwithstanding the foregoing, (i) if the
General Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions, and allocations for all Partnership
years or portions thereof, including the year during which such liquidation
occurs), the General Partner shall contribute to the capital of the Partnership
the amount necessary to restore such deficit balance to zero in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(3); (ii) if a DRO Partner has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions, and allocations for all Partnership Years or portions thereof,
including the year during which such liquidation occurs), such DRO Partner shall
be obligated to make a contribution to the Partnership with respect to any such
deficit balance in such DRO Partner’s Capital Account upon a liquidation of the
Partnership in an amount equal to the lesser of such deficit balance or such DRO
Partner’s DRO Amount; and (iii) the first sentence of this Section 13.3.B shall
not apply with respect to any other Partner to the extent, but only to such
extent, that such Partner previously has agreed in writing, with the consent of
the General Partner, to undertake an express obligation to restore all or any
portion of a deficit that may exist in its Capital Account upon a liquidation of
the Partnership. No Limited Partner shall have any right to become a DRO
Partner, to increase its DRO Amount, or otherwise agree to restore any portion
of any deficit that may exist in its Capital Account without the express written
consent of the General Partner, in its sole and absolute discretion. Any
contribution required of a Partner under this Section 13.3.B. shall be made on
or before the later of (i) the end of the Partnership Year in which the interest
is liquidated or (ii) the ninetieth (90th) day following the date of such
liquidation. The proceeds of any contribution to the Partnership made by a DRO
Partner with respect to a deficit in such DRO Partner’s Capital Account balance
shall be treated as a Capital Contribution by such DRO Partner and the proceeds
thereof shall be treated as assets of the Partnership to be applied as set forth
in Section 13.2.A.

C. Restoration of Deficit Capital Accounts Upon a Liquidation of a Partner’s
Interest by Transfer. If a DRO Partner’s interest in the Partnership is
“liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) (other than in connection with a liquidation of the
Partnership) which term shall include a redemption by the Partnership of such
DRO Partner’s interest upon exercise of the Redemption Right, and such DRO
Partner is designated on Exhibit E as Part II DRO Partner, such DRO Partner
shall be required to contribute cash to the Partnership equal to the lesser of
(i) the amount required to increase its Capital Account balance as of such date
to zero, or (ii) such DRO Partner’s DRO Amount. For this purpose, (i) the DRO
Partner’s deficit Capital Account balance shall be determined by taking into
account all contributions, distributions, and allocations for the portion of the
Fiscal Year ending on the date of the liquidation or redemption, and (ii) solely
for purposes of determining such DRO Partner’s Capital Account balance, the
General Partner shall re-determine the Carrying Value of the Partnership’s
assets on such date based upon the principles set forth in Sections 1.D.(3) and
(4) of Exhibit B hereto, and shall take into account the DRO Partner’s allocable
share of any Unrealized Gain or Unrealized Loss resulting from such
redetermination in determining the balance of its Capital Account. The amount of
any payment required hereunder shall be due and payable within the time period
specified in the second to last sentence of Section 13.3.B.

 

72



--------------------------------------------------------------------------------

D. Effect of the Death of a DRO Partner. After the death of a DRO Partner who is
an individual, the executor of the estate of such DRO Partner may elect to
reduce (or eliminate) the DRO Amount of such DRO Partner. Such elections may be
made by such executor by delivering to the General Partner within two hundred
and seventy (270) days of the death of such Limited Partner, a written notice
setting forth the maximum deficit balance in its Capital Account that such
executor agrees to restore under this Section 13.3, if any. If such executor
does not make a timely election pursuant to this Section 13.3 (whether or not
the balance in the applicable Capital Account is negative at such time), then
the DRO Partner’s estate (and the beneficiaries thereof who receive
distributions of Partnership Interests therefrom) shall be deemed a DRO Partner
with a DRO Amount in the same amount as the deceased DRO Partner. Any DRO
Partner which itself is a partnership for U.S. federal income tax purposes may
likewise elect, after the date of its partner’s death to reduce (or eliminate)
its DRO Amount by delivering a similar notice to the General Partner within the
time period specified above, and in the absence of any such notice the DRO
Amount of such DRO Partner shall not be reduced to reflect the death of any of
its partners.

 

Section 13.4 Rights of Limited Partners

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.

 

Section 13.5 Notice of Dissolution

If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners and to all other parties with whom the Partnership regularly conducts
business (as determined in the discretion of the General Partner).

 

Section 13.6 Cancellation of Certificate of Limited Partnership

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

Section 13.7 Reasonable Time for Winding Up

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect among the Partners
during the period of liquidation.

 

73



--------------------------------------------------------------------------------

Section 13.8 Waiver of Partition

Each Partner hereby waives any right to partition of the Partnership property.

 

Section 13.9 Liability of Liquidator

The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7.

ARTICLE XIV

AMENDMENT OF PARTNERSHIP

AGREEMENT; MEETINGS

 

Section 14.1 Amendments

A. General. The General Partner’s prior written consent shall be required to
amend or waive any provisions of this Agreement. The General Partner, without
consent of the Limited Partners, may amend this Agreement in any respect;
provided, however, that the following amendments shall require Consent of the
Outside Limited Partners:

(i) any amendment to Section 8.6, its related defined terms or otherwise
affecting the operation of the Conversion Factor or the Redemption Right, except
as permitted pursuant to Section 8.6.E, in each case in a manner that adversely
affects the Limited Partners in any material respects;

(ii) any amendment to Article V, its related defined terms or otherwise
affecting the rights of the Limited Partners to receive the distributions
payable to them hereunder, other than in connection with the creation or
issuance of new or additional Partnership Interests pursuant to Section 4.2 and
except as permitted pursuant to Section 4.2 and Section 5.4, in each case in a
manner that adversely affects the Limited Partners in any material respects;

(iii) any amendment to Article VI, its related defined terms or otherwise that
would materially alter the Partnership’s allocation of Profit and Loss to the
Limited Partners, other than in connection with the creation or issuance of new
or additional Partnership Interests pursuant to Section 4.2 and except as
permitted pursuant to Section 6.2;

(iv) any amendment that would (x) convert a Limited Partner’s interest in the
Partnership into a general partner’s interest, (y) modify the limited liability
of a Limited Partner, or (z) impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership, or

(v) any amendment to Section 4.2.A (proviso only), Section 7.5, Section 11.2,
Section 11.3 and this Article XIV, in each case together with their related
defined terms.

 

74



--------------------------------------------------------------------------------

B. The General Partner shall notify the Limited Partners in writing of any
amendment or waiver not requiring the Consent of the Outside Limited Partners
made pursuant to Section 14.1.A in the next regular communication to the Limited
Partners or within ninety (90) days of such amendment, whichever is earlier. For
any amendment or waiver requiring the Consent of the Outside Limited Partners
pursuant to Section 14.1.A, the General Partner shall seek the written Consent
of the Partners as set forth in Section 14.2 on such proposed amendments or
waivers or shall call a meeting to vote thereon and to transact any other
business that it may deem appropriate. For purposes of obtaining a written
Consent, the General Partner may require a response within a reasonable
specified time, but not less than seven (7) days, and failure to respond in such
time period shall constitute a vote in favor of the recommendation of the
General Partner. Any such proposed amendment or waiver shall be adopted and be
effective as an amendment or waiver hereto if it is approved by the General
Partner and receives the Consent of the Outside Limited Partners, as applicable,
in accordance with Sections 14.1.A.

C. Amendment and Restatement of Partner Registry Not an
Amendment. Notwithstanding anything in this Article XIV or elsewhere in this
Agreement to the contrary, any amendment and restatement of the Partner Registry
by the General Partner to reflect events or changes otherwise authorized or
permitted by this Agreement shall not be deemed an amendment of this Agreement
and may be done at any time and from time to time, as determined by the General
Partner without the Consent of the Outside Limited Partners and without any
notice requirement.

 

Section 14.2 Meetings of the Partners

A. General. Meetings of the Partners may be called by the General Partner. The
call shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Partners not less than seven (7) days nor more
than thirty (30) days prior to the date of such meeting. Partners may vote in
person or by proxy at such meeting. Whenever the vote or Consent of Partners is
permitted or required under this Agreement, such vote or Consent may be given at
a meeting of Partners or may be given in accordance with the procedure
prescribed in Section 14.1.A. Except as otherwise expressly provided in this
Agreement, the Consent of holders of Partnership Interests representing a
majority of the Percentage Interests of the Class A Units shall control
(including Class A Units held by the General Partner).

B. Actions Without a Meeting. Except as otherwise expressly provided by this
Agreement, any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Partners holding Partnership Interests representing
more than fifty percent (50%) (or such other percentage as is expressly required
by this Agreement) of the Percentage Interest of the Class A Units (including
Class A Units held by the General Partner). Such consent may be in one
instrument or in several instruments, and shall have the same force and effect
as a vote of Partners. Such consent shall be filed with the General Partner. An
action so taken shall be deemed to have been taken at a meeting held on the date
on which written consents from the Partners holding the required Percentage
Interest of the Class A Units have been filed with the General Partner.

 

75



--------------------------------------------------------------------------------

C. Proxy. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy shall be revocable at the pleasure of the Limited Partner executing it,
such revocation to be effective upon the Partnership’s receipt of written notice
thereof.

D. Votes. On matters on which Limited Partners are entitled to vote, each
Limited Partner shall have the number of votes equal to the number of Class A
Units held.

E. Conduct of Meeting. Each meeting of Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deem appropriate.

ARTICLE XV

GENERAL PROVISIONS

 

Section 15.1 Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication (including, but not
limited to, via e-mail) to the Partner or Assignee at the address set forth in
the Partner Registry or such other address as the Partners shall notify the
General Partner in writing.

 

Section 15.2 Titles and Captions

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.

 

Section 15.3 Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4 Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

76



--------------------------------------------------------------------------------

Section 15.5 Binding Effect

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6 Creditors

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

Section 15.7 Waiver

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8 Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

 

Section 15.9 Applicable Law

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

Section 15.10 Invalidity of Provisions

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11 Power of Attorney

A. General. Each Limited Partner and each Assignee who accepts Partnership Units
(or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

  (1)

execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without

 

77



--------------------------------------------------------------------------------

  limitation, this Agreement and the Certificate of Limited Partnership and all
amendments or restatements thereof) that the General Partner or any Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the limited partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property, (b) all instruments that the General Partner or any Liquidator deem
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms, (c) all conveyances
and other instruments or documents that the General Partner or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation, (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article XI, XII or XIII hereof or the Capital
Contribution of any Partner and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and

 

  (2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained in this Section 15.11 shall be construed as authorizing the
General Partner or any Liquidator to amend this Agreement except in accordance
with Article XIV hereof or as may be otherwise expressly provided for in this
Agreement.

B. Irrevocable Nature. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
or any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.

 

78



--------------------------------------------------------------------------------

Section 15.12 Entire Agreement

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.

 

Section 15.13 No Rights as Shareholders

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as shareholders of the
General Partner Entity, including, without limitation, any right to receive
dividends or other distributions made to shareholders of the General Partner
Entity, or to vote or to consent or receive notice as shareholders in respect to
any meeting of shareholders for the election of trustees (or directors, if
applicable) of the General Partner Entity or any other matter.

 

Section 15.14 Limitation to Preserve REIT Status

If the General Partner Entity attempts to qualify as a REIT, to the extent that
any amount paid or credited to the General Partner Entity or any of its
officers, trustees, employees or agents pursuant to Section 7.4 or Section 7.7
would constitute gross income to the General Partner for purposes of
Section 856(c)(2) or 856(c)(3) of the Code (a “General Partner Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
General Partner Payment for any Fiscal Year shall not exceed the lesser of:

(i) an amount equal to the excess, if any, of (a) 4% of the General Partner
Entity’s total gross income (within the meaning of Section 856(c)(3) of the Code
but not including the amount of any General Partner Payments) for the Fiscal
Year which is described in subsections (A) though (H) of Section 856(c)(2) of
the Code over (b) the amount of gross income (within the meaning of
Section 856(c)(2) of the Code) derived by the General Partner Entity from
sources other than those described in subsections (A) through (H) of
Section 856(c)(2) of the Code (but not including the amount of any General
Partner Payments); or

(ii) an amount equal to the excess, if any of (a) 24% of the General Partner
Entity’s total gross income (but not including the amount of any General Partner
Payments) for the Fiscal Year which is described in subsections (A) through
(I) of Section 856(c)(3) of the Code over (b) the amount of gross income (within
the meaning of Section 856(c)(3) of the Code but not including the amount of any
General Partner Payments) derived by the General Partner Entity from sources
other than those described in subsections (A) through (I) of
Section 856(c)(3) of the Code;

provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the General Partner
Entity, as a condition precedent, obtains an opinion of tax counsel that the
receipt of such excess amounts would not adversely affect the General Partner
Entity’s ability to qualify as a REIT. To the extent General Partner Payments

 

79



--------------------------------------------------------------------------------

may not be made in a given Fiscal Year due to the foregoing limitations, such
General Partner Payments shall carry over and be treated as arising in the
following year; provided, however, that such amounts shall not carry over for
more than five Fiscal Years, and if not paid within such five Fiscal Year
period, shall expire; and provided further that (i) as General Partner Payments
are made, such payments shall be applied first to carry over amounts
outstanding, if any, and (ii) with respect to carry over amounts for more than
one Fiscal Year, such payments shall be applied to the earliest Fiscal Year
first.

[Remainder of page intentionally left blank, signature page follows]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER: QTS Realty Trust, Inc. By:  

/s/ Shirley E. Goza

Name:   Shirley E. Goza Title:   Secretary and General Counsel

 

[Signature Page to Fifth A&R Partnership Agreement]

S-1



--------------------------------------------------------------------------------

LIMITED PARTNERS:

/s/ Chad L. Williams

Chad L. Williams

/s/ Mark D. Waddington

Mark D. Waddington Quality Investment Group QTS, LLC By:  

/s/ Chad L. Williams

Name:   Chad L. Williams Title:   Manager Quality Investment Group QTS II, LLC
By:  

/s/ Chad L. Williams

Name:   Chad L. Williams Title:   Manager Quality Technology Group, LLC By:  

/s/ Chad L. Williams

Name:   Chad L. Williams Title:   Manager Williams Family Trust By:  

/s/ Chad L. Williams

Name:   Chad L. Williams Title:   Special QTLP Trustee CHAD L. WILLIAMS OCTOBER
2013 GRAT By:  

/s/ Chad L. Williams

Name:   Chad L. Williams Title:   Trustee

 

[Signature Page to Fifth A&R Partnership Agreement]

S-2



--------------------------------------------------------------------------------

[Signature page continued]

 

Paradox Partners, LLC By:  

/s/ William O. Grabe

Name:  

William O. Grabe

Title:  

Manager / Member

/s/ John W. Barter

John W. Barter

/s/ Peter Marino

Peter Marino

/s/ Shirley E. Goza

Shirley E. Goza

 

[Signature Page to Fifth A&R Partnership Agreement]

S-3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PARTNER REGISTRY

 

     CLASS A, CLASS O AND CLASS RS UNITS  

Name and Address of Partner

   Partnership
Units    Capital
Account Balance (as
of the date hereof)    Percentage
Interest (1)  

GENERAL PARTNER:

        

 

QTS Realty Trust, Inc.

        

12851 Foster Street, Suite 205

        

Overland Park, Kansas 66213

        

Attn: Chad L. Williams

        

Facsimile: (913) 312-5519

        

LIMITED PARTNERS:

        

[NAME]

        

[NAME]

        

[NAME]

           

 

  

 

  

 

 

 

TOTAL PARTNERSHIP UNITS

   Class A Units         100.000 %    

 

Class O Units

        

 

Class RS Units

     

 

NOTES:

(1) For purposes of this calculation, the Class A Units, Class O Units and Class
RS Units are treated as a single class.

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

 

1. Capital Accounts of the Partners

A. The Partnership shall maintain for each Partner a separate Capital Account in
accordance with the rules of Regulations Section l.704-l(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions and
any other deemed contributions made by such Partner to the Partnership pursuant
to this Agreement and (ii) all items of Partnership income and gain (including
income and gain exempt from tax) computed in accordance with Section 1.B hereof
and allocated to such Partner pursuant to Section 6.1 of the Agreement and
Exhibit C thereof, and decreased by (x) the amount of cash or Agreed Value of
property actually distributed or deemed to be distributed to such Partner
pursuant to this Agreement and (y) all items of Partnership deduction and loss
computed in accordance with Section 1.B hereof and allocated to such Partner
pursuant to Section 6.1 of the Agreement and Exhibit C thereof.

B. For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners’ Capital Accounts, unless otherwise
specified in this Agreement, the determination, recognition and classification
of any such item shall be the same as its determination, recognition and
classification for federal income tax purposes determined in accordance with
Section 703(a) of the Code (for this purpose all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss), with the following
adjustments:

(1) Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any adjustments to the adjusted bases of the assets of the
Partnership pursuant to Sections 754 of the Code, provided, however, that the
amounts of any adjustments to the adjusted bases of the assets of the
Partnership made pursuant to Section 734 of the Code as a result of the
distribution of property by the Partnership to a Partner (to the extent that
such adjustments have not previously been reflected in the Partners’ Capital
Accounts) shall be reflected in the Capital Accounts of the Partners in the
manner and subject to the limitations prescribed in Regulations
Section l.704-1(b)(2)(iv)(m)(4).

(2) The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Sections 705(a)(l)(B) or
705(a)(2)(B) of the Code are not includible in gross income or are neither
currently deductible nor capitalized for federal income tax purposes.

 

Exhibit B-1



--------------------------------------------------------------------------------

(3) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

(4) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

(5) In the event the Carrying Value of any Partnership asset is adjusted
pursuant to Section 1.D hereof, the amount of any such adjustment shall be taken
into account as gain or loss from the disposition of such asset.

(6) Any items specially allocated under Section 2 of Exhibit C to the Agreement
hereof shall not be taken into account.

C. A transferee (including any Assignee) of a Partnership Unit shall succeed to
a pro rata portion of the Capital Account of the transferor in accordance with
Regulations Section 1.704-1(b)(2)(iv)(l).

D. (1) Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying
Values of all Partnership assets shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as of the times of the adjustments provided in Section 1.D(2) hereof,
as if such Unrealized Gain or Unrealized Loss had been recognized on an actual
sale of each such property and allocated pursuant to Section 6.1 of the
Agreement.

(2) Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; (c) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g); and
(d) immediately prior to the issuance of any LTIP Units; provided, however, that
adjustments pursuant to clauses (a), (b) and (d) above shall be made only if the
General Partner determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership.

(3) In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the Carrying
Value of Partnership assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the time any such asset is distributed.

(4) In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation

 

Exhibit B-2



--------------------------------------------------------------------------------

as it may adopt, or in the case of a liquidating distribution pursuant to
Article XIII of the Agreement, shall be determined and allocated by the
Liquidator using such reasonable methods of valuation as it may adopt. The
General Partner, or the Liquidator, as the case may be, shall allocate such
aggregate fair market value among the assets of the Partnership in such manner
as it determines in its sole and absolute discretion to arrive at a fair market
value for individual properties.

E. The provisions of the Agreement (including this Exhibit B and the other
Exhibits to the Agreement) relating to the maintenance of Capital Accounts are
intended to comply with Regulations Section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
General Partner shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification without regard
to Article XIV of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to
Article XIII of the Agreement upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section l.704-l(b)(2)(iv)(q), and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section l.704-1(b).

 

2. No Interest

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

3. No Withdrawal

No Partner shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Partnership, except as
provided in Articles IV, V, VII and XIII of the Agreement.

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL ALLOCATION RULES

 

  1. Special Allocation Rules.

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

A. Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1 of the
Agreement or any other provisions of this Exhibit C, if there is a net decrease
in Partnership Minimum Gain during any Fiscal Year, each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations
Section 1.704-2(f) and for purposes of this Section 1.A only, each Partner’s
Adjusted Capital Account Deficit shall be determined prior to any other
allocations pursuant to Section 6.1 of the Agreement or this Exhibit C with
respect to such Fiscal Year and without regard to any decrease in Partner
Minimum Gain during such Fiscal Year.

B. Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of this Agreement or any other provisions of this Exhibit C (except
Section 1.A hereof), if there is a net decrease in Partner Minimum Gain
attributable to a Partner nonrecourse Debt during any Fiscal Year, each Partner
who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
General Partner and Limited Partner pursuant thereto. The items to be so
allocated shall be determined in accordance with Regulations
Section 1.704-2(i)(4). This Section 1.B is intended to comply with the minimum
gain chargeback requirement in such Section of the Regulations and shall be
interpreted consistently therewith. Solely for purposes of this Section 1.B,
each Partner’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of the Agreement or this Exhibit C
with respect to such Fiscal Year, other than allocations pursuant to Section 1.A
hereof.

C. Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required

 

Exhibit C-1



--------------------------------------------------------------------------------

under Sections 1.A and 1.B hereof with respect to such Fiscal Year, such Partner
has an Adjusted Capital Account Deficit, items of Partnership income and gain
(consisting of a pro rata portion of each item of Partnership income, including
gross income and gain for the Fiscal Year) shall be specifically allocated to
such Partner in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, its Adjusted Capital Account Deficit created by
such adjustments, allocations or distributions as quickly as possible. This
Section 1.C is intended to constitute a “qualified income offset” under
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

D. Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Fiscal Year (after taking into account
allocations to be made under the preceding paragraphs hereof with respect to
such Fiscal Year), each such Partner shall be specially allocated items of
Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.

E. Nonrecourse Deductions. Except as may otherwise be expressly provided by the
General Partner pursuant to Section 4.2 of the Agreement with respect to other
classes of Partnership Units, Nonrecourse Deductions for any Fiscal Year shall
be allocated only to the Partners holding Class A Units and Class B Units in
accordance with their respective Percentage Interests. If the General Partner
determines in its good faith discretion that the Partnership’s Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the Code,
the General Partner is authorized, upon notice to the Limited Partners, to
revise the prescribed ratio for such Fiscal Year to the numerically closest
ratio which would satisfy such requirements.

F. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).

G. Adjustments Pursuant to Code Section 734 and Section 743. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

 

Exhibit C-2



--------------------------------------------------------------------------------

2. Allocations for Tax Purposes

A. Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

B. In an attempt to eliminate Book-Tax Disparities attributable to a Contributed
Property or Adjusted Property, items of income, gain, loss, and deduction shall
be allocated for federal income tax purposes among the Partners as follows:

(1) (a) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners consistent with the principles of
Section 704(c) of the Code to take into account the variation between the
Section 704(c) Value of such property and its adjusted basis at the time of
contribution (taking into account Section 2.C of this Exhibit C); and

(b) any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(2) (a) In the case of an Adjusted Property, such items shall

(i) first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;

(ii) second, in the event such property was originally a Contributed Property,
be allocated among the Partners in a manner consistent with Section 2.B(1) of
this Exhibit C; and

(b) any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(3) all other items of income, gain, loss and deduction shall be allocated among
the Partners the same manner as their correlative item of “book” gain or loss is
allocated pursuant to Section 6.1 of the Agreement and Section 1 of this
Exhibit C.

C. To the extent Regulations promulgated pursuant to Section 704(c) of the Code
permit a Partnership to utilize alternative methods to eliminate the disparities
between the Carrying Value of property and its adjusted basis, the General
Partner shall, subject to any agreements between the Partnership and a Partner
have the authority to elect the method to be used by the Partnership and such
election shall be binding on all Partners.

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF REDEMPTION

The undersigned hereby irrevocably (i) redeems              Partnership Units in
QualityTech, LP in accordance with the terms of the Fifth Amended and Restated
Agreement of Limited Partnership of QualityTech, LP, as amended, and the
Redemption Right referred to therein, (ii) surrenders such Partnership Units and
all right, title and interest therein and (iii) directs that the Cash Amount or
Shares Amount (as determined by the General Partner) deliverable upon exercise
of the Redemption Right be delivered to the address specified below, and if
Shares are to be delivered, such Shares be registered or placed in the name(s)
and at the address(es) specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Partnership Units, free and clear of the rights of or interests of
any other person or entity, (b) has the full right, power and authority to
redeem and surrender such Partnership Units as provided herein and (c) has
obtained the consent or approval of all persons or entities, if any, having the
right to consult or approve such redemption and surrender.

 

        Dated:  

 

    Name of Limited Partner:      

 

      (Signature of Limited Partner)      

 

      (Street Address)      

 

     

 

      (City)                      (State)                      (Zip Code)      
Signature Guaranteed by:      

 

 

Exhibit D-1



--------------------------------------------------------------------------------

IF SHARES ARE TO BE ISSUED, ISSUE TO: Name:  

 

Social Security or tax identifying number:   

 

 

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DRO REGISTRY

 

PART I DRO PARTNERS    DRO AMOUNT PART II DRO PARTNERS   

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

NOTICE OF ELECTION BY HOLDER TO CONVERT

CLASS RS LTIP UNITS INTO CLASS A UNITS

The undersigned holder of Class RS LTIP Units hereby irrevocably (i) elects to
convert              Vested Class RS LTIP Units in QualityTech, LP (the
“Partnership”) into Class A Units in accordance with the terms of the Fifth
Amended and Restated Agreement of Limited Partnership of the Partnership, as may
be amended from time to time; and (ii) directs that any cash in lieu of Class A
Units that may be deliverable upon such conversion be delivered to the address
specified below. The undersigned hereby represents, warrants and certifies that
the undersigned (a) has title to such Vested Class RS LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power and authority to cause the conversion
of such Vested Class RS LTIP Units as provided herein; and (c) has obtained the
consent to or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

Dated:  

 

    Name of Holder:      

 

      (Signature of Holder)      

 

      (Street Address)      

 

      (City)                      (State)                      (Zip Code)      
Signature Guaranteed by:      

 

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G

NOTICE OF ELECTION BY PARTNERSHIP TO REQUIRE CONVERSION OF

CLASS RS LTIP UNITS INTO CLASS A UNITS

QualityTech, LP (the “Partnership”) hereby irrevocably elects to cause the
number of Class RS LTIP Units held by the holder of Class RS LTIP Units set
forth below to be converted into Class A Units in accordance with the terms of
the Fifth Amended and Restated Agreement of Limited Partnership of the
Partnership, as may be amended from time to time.

 

Name of Holder:

  

Date of this Notice:

  

Number of Class RS LTIP Units to be Converted:

  

Please Print: Exact Name as Registered with Partnership

  

 

Ex. G-1



--------------------------------------------------------------------------------

EXHIBIT H

NOTICE OF ELECTION BY HOLDER TO CONVERT

CLASS O LTIP UNITS INTO CLASS A UNITS

The undersigned holder of Class O LTIP Units hereby irrevocably (i) elects to
convert             Vested Class O LTIP Units in QualityTech, LP (the
“Partnership”) into Class A Units in accordance with the terms of the Fifth
Amended and Restated Agreement of Limited Partnership of the Partnership, as may
be amended from time to time; and (ii) directs that any cash in lieu of Class A
Units that may be deliverable upon such conversion be delivered to the address
specified below. The undersigned hereby represents, warrants and certifies that
the undersigned (a) has title to such Vested Class O LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power and authority to cause the conversion
of such Vested Class O LTIP Units as provided herein; and (c) has obtained the
consent to or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

Dated:  

 

    Name of Holder:      

 

      (Signature of Holder)      

 

      (Street Address)      

 

      (City)                      (State)                      (Zip Code)      
Signature Guaranteed by:      

 

 

Ex. G-1



--------------------------------------------------------------------------------

EXHIBIT I

NOTICE OF ELECTION BY PARTNERSHIP TO REQUIRE CONVERSION OF

CLASS O LTIP UNITS INTO CLASS A UNITS

QualityTech, LP (the “Partnership”) hereby irrevocably elects to cause the
number of Class O LTIP Units held by the holder of Class O LTIP Units set forth
below to be converted into Class A Units in accordance with the terms of the
Fifth Amended and Restated Agreement of Limited Partnership of the Partnership,
as may be amended from time to time.

 

Name of Holder:

 

Date of this Notice:

 

Number of Class O LTIP Units to be Converted:

 

Please Print: Exact Name as Registered with Partnership

 

 

Ex. I-1